





Exhibit 10.1
EXECUTION VERSION

--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of October 30, 2018


among


KVH INDUSTRIES, INC.,
as the Borrower,


THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as the Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender, and
L/C Issuer,


and


THE LENDERS PARTY HERETO







--------------------------------------------------------------------------------








--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





TABLE OF CONTENTS


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    
1.01    Defined Terms     
1.02    Other Interpretive Provisions     
1.03    Accounting Terms     
1.04    Rounding     
1.05    Times of Day     
1.06    Letter of Credit Amounts     
1.07    UCC Terms     


ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS    
2.01    Loans     
2.02    Borrowings, Conversions and Continuations of Loans     
2.03    Letters of Credit     
2.04    Swingline Loans     
2.05    Prepayments     
2.06    Termination or Reduction of Commitments     
2.07    Repayment of Loans     
2.08    Interest and Default Rate     
2.09    Fees     
2.10    Computation of Interest and Fees     
2.11    Evidence of Debt     
2.12    Payments Generally; Administrative Agent’s Clawback     
2.13    Sharing of Payments by Lenders     
2.14    Cash Collateral     
2.15    Defaulting Lenders     


ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    
3.01    Taxes     
3.02    Illegality     
3.03    Inability to Determine Rates     
3.04    Increased Costs; Reserves on Eurodollar Rate Loans     
3.05    Compensation for Losses     
3.06    Mitigation Obligations; Replacement of Lenders     
3.07    Survival     


ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    
4.01    Conditions of Initial Credit Extension     
4.02    Conditions to all Credit Extensions     
4.03    Post-Closing Conditions Subsequent     






i

--------------------------------------------------------------------------------




ARTICLE V REPRESENTATIONS AND WARRANTIES    
5.01    Existence, Qualification and Power     
5.02    Authorization; No Contravention     
5.03    Governmental Authorization; Other Consents     
5.04    Binding Effect     
5.05    Financial Statements; No Material Adverse Effect     
5.06    Litigation     
5.07    No Default     
5.08    Ownership of Property     
5.09    Environmental Compliance     
5.10    Insurance     
5.11    Taxes     
5.12    ERISA Compliance     
5.13    Margin Regulations; Investment Company Act     
5.14    Disclosure     
5.15    Compliance with Laws     
5.16    Solvency     
5.17    Casualty, Etc     
5.18    Sanctions Concerns and Anti-Corruption Laws     
5.19    Responsible Officers     
5.20    Subsidiaries; Equity Interests; Loan Parties     
5.21    Collateral Representations     
5.22    EEA Financial Institutions     
5.23    Regulation H     
5.24    Designation as Senior Indebtedness     
5.25    Intellectual Property; Licenses, Etc     
5.26    Labor Matters     


ARTICLE VI AFFIRMATIVE COVENANTS    
6.01    Financial Statements     
6.02    Certificates; Other Information     
6.03    Notices     
6.04    Payment of Obligations     
6.05    Preservation of Existence, Etc     
6.06    Maintenance of Properties     
6.07    Maintenance of Insurance     
6.08    Compliance with Laws     
6.09    Books and Records     
6.10    Inspection Rights     
6.11    Use of Proceeds     
6.12    Material Contracts     
6.13    Covenant to Guarantee Obligations     
6.14    Covenant to Give Security     
6.15    Further Assurances     
6.17    Compliance with Environmental Laws     
6.18    Preparation of Environmental Reports     
6.19    Anti-Corruption Laws     






ii

--------------------------------------------------------------------------------




ARTICLE VII NEGATIVE COVENANTS    
7.01    Liens     
7.02    Indebtedness     
7.03    Investments     
7.04    Fundamental Changes     
7.05    Dispositions     
7.06    Restricted Payments     
7.07    Change in Nature of Business     
7.08    Transactions with Affiliates     
7.09    Burdensome Agreements     
7.10    Use of Proceeds     
7.11    Financial Covenants     
7.12    Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation;
Form of Entity and Accounting Changes     
7.13    Sale and Leaseback Transactions     
7.14    Prepayments, Etc of Subordinated Indebtedness     
7.15    Amendment, Etc of Indebtedness     
7.16    [Reserved]     
7.17    Sanctions     
7.18    Anti-Corruption Laws     


ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES    
8.01    Events of Default     
8.02    Remedies upon Event of Default     
8.03    Application of Funds     


ARTICLE IX ADMINISTRATIVE AGENT    
9.01    Appointment and Authority     
9.02    Rights as a Lender     
9.03    Exculpatory Provisions     
9.04    Reliance by Administrative Agent     
9.05    Delegation of Duties     
9.06    Resignation of Administrative Agent     
9.07    Non-Reliance on Administrative Agent and Other Lenders     
9.08    No Other Duties, Etc     
9.09    Administrative Agent May File Proofs of Claim; Credit Bidding     
9.10    Collateral and Guaranty Matters     
9.11    Secured Cash Management Agreements and Secured Hedge Agreements     






iii

--------------------------------------------------------------------------------




ARTICLE X CONTINUING GUARANTY    
10.01    Guaranty     
10.02    Rights of Lenders     
10.03    Certain Waivers     
10.04    Obligations Independent     
10.05    Subrogation     
10.06    Termination; Reinstatement     
10.07    Stay of Acceleration     
10.08    Condition of Borrower     
10.09    Appointment of Borrower     
10.10    Right of Contribution     
10.11    Keepwell


ARTICLE XI MISCELLANEOUS    
11.01    Amendments, Etc     
11.02    Notices; Effectiveness; Electronic Communications     
11.03    No Waiver; Cumulative Remedies; Enforcement     
11.04    Expenses; Indemnity; Damage Waiver     
11.05    Payments Set Aside     
11.06    Successors and Assigns     
11.07    Treatment of Certain Information; Confidentiality     
11.08    Right of Setoff     
11.09    Interest Rate Limitation     
11.10    Counterparts; Integration; Effectiveness     
11.11    Survival of Representations and Warranties     
11.12    Severability     
11.13    Replacement of Lenders     
11.14    Governing Law; Jurisdiction; Etc     
11.15    Waiver of Jury Trial     
11.16    Subordination     
11.17    No Advisory or Fiduciary Responsibility     
11.18    Electronic Execution     
11.19    USA PATRIOT Act Notice     
11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions
    
11.21    Time of the Essence     
11.22    Amendment and Restatement     


 
















iv

--------------------------------------------------------------------------------






BORROWER PREPARED SCHEDULES


Schedule 1.01(c)        Responsible Officers
Schedule 5.10            Insurance
Schedule 5.12            Pension Plans
Schedule 5.20(a)
Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments

Schedule 5.20(b)        Loan Parties
Schedule 5.21(b)(i)        Intellectual Property
Schedule 5.21(b)(ii)         Internet Domain Names
Schedule 5.21(c)        Documents, Instrument, and Tangible Chattel Paper
Schedule 5.21(d)(i)        Deposit Accounts & Securities Accounts
Schedule 5.21(d)(ii)        Electronic Chattel Paper & Letter-of-Credit Rights
Schedule 5.21(e)        Commercial Tort Claims
Schedule 5.21(f)        Pledged Equity Interests
Schedule 5.21(g)(i)        Mortgaged Properties
Schedule 5.21(g)(ii)        Material Properties
Schedule 5.21(h)        Material Contracts
Schedule 7.01            Existing Liens
Schedule 7.02            Existing Indebtedness
Schedule 7.03            Existing Investments


ADMINISTRATIVE AGENT PREPARED SCHEDULES


Schedule 1.01(a)        Certain Addresses for Notices
Schedule 1.01(b)        Initial Commitments and Applicable Percentages
Schedule 1.01(d)        Existing Letters of Credit
Schedule 1.01(e)        Mortgaged Property Support Documentation


EXHIBITS


Exhibit A            Form of Administrative Questionnaire
Exhibit B            Form of Assignment and Assumption
Exhibit C            Form of Compliance Certificate
Exhibit D            Form of Joinder Agreement
Exhibit E            Form of Loan Notice
Exhibit F            Form of Permitted Acquisition Certificate
Exhibit G            Form of Revolving Note
Exhibit H            Form of Secured Party Designation Notice
Exhibit I            Form of Solvency Certificate
Exhibit J            Form of Swingline Loan Notice
Exhibit K            Form of Term Note
Exhibit L            Form of Officer’s Certificate
Exhibit M            Forms of U S Tax Compliance Certificates
Exhibit N            [Intentionally Omitted ]
Exhibit O            Form of Landlord Waiver
Exhibit P            Form of Financial Condition Certificate
Exhibit Q            Form of Authorization to Share Insurance Information
Exhibit R            Form of Notice of Loan Prepayment




v

--------------------------------------------------------------------------------








AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of October 30,
2018, by and among KVH INDUSTRIES, INC., a Delaware corporation (the
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein), and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity,
“Administrative Agent” as hereinafter further defined), Swingline Lender, and
L/C Issuer.
WITNESSETH:


WHEREAS, the Borrower, the Administrative Agent, and the lenders party thereto
(“Existing Lenders”) have entered into that certain Credit Agreement, dated as
of July 1, 2014 (as amended and in effect on and prior to the date hereof, the
“Existing Credit Agreement”);
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated to, among other things, to extend the maturity date of the
obligations under the Existing Credit Agreement and effect such other amendments
thereto as hereinafter provided, and to provide for Bank of America to serve as
Administrative Agent, for itself and certain of the Existing Lenders and for the
other lenders party hereto from time to time (together with the Existing
Lenders, collectively, “Lenders”), and as Swingline Lender and L/C Issuer under
the terms and conditions set forth herein; and
WHEREAS, Bank of America and the Lenders have agreed to amend and restate the
Existing Credit Agreement as provided herein.
NOW, THEREFORE, in consideration of the mutual conditions and agreements herein
contained, and for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety to read as
follows (it being agreed that this Agreement shall not be deemed to evidence or
result in a novation or repayment and re-borrowing of the Obligations under the
Existing Credit Agreement):





--------------------------------------------------------------------------------





ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:


“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.


“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, expenses and fees are allowed claims in
such proceeding; provided, that, Additional Secured Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a) or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Aggregate Commitments” means the Commitments of all the Lenders.


“Agreement” means this Amended and Restated Credit Agreement.


Applicable Margin: means, for any day, the margin set forth below opposite the
applicable Level then in effect (based on the Consolidated Leverage Ratio for
the Measurement Period most recently then ended):





--------------------------------------------------------------------------------




   
Level


Consolidated Leverage
Ratio
Base Rate Loans
Eurodollar Rate Loans
Revolver Unused Fee Percentage  


I
<1.00x
0.50%
1.50%
0.15%
II
>1.00x; <2.00x
0.75%
1.75%
0.20%
III
>2.00x;
<2.50x
1.00%
2.00%
0.25%
IV
> 2.50x
1.375%
2.375%
0.325%



Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio for a Measurement Period shall become effective as
of the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(a) with respect to such
Measurement Period; provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Level III shall apply, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the first
Business Day following the date on which such Compliance Certificate is
delivered. In addition, at all times while the Default Rate is in effect, the
highest rate set forth in each column of the Applicable Margin shall apply.
Notwithstanding the foregoing, the initial Applicable Margin shall be set at
Level IV until the first Business Day immediately following the date a
Compliance Certificate is delivered to the Administrative Agent pursuant to
Section 6.02(a) for the quarter ending June 30, 2019.
“Applicable Percentage” means:


(a) in respect of the Term Facility, with respect to any Term Lender at any
time, the percentage (carried out to the ninth decimal place) of the Term
Facility represented by such Term Lender’s Term Commitment at such time, and


(b) in respect of the Revolving Facility, with respect to any Revolving Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Facility represented by such Revolving Lender’s Revolving Commitment
at such time, subject to adjustment as provided in Section 2.15. If the
Commitment of all of the Revolving Lenders to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Revolving Commitments have expired, then the
Applicable Percentage of each Revolving Lender in respect of the Revolving
Facility shall be determined based on the Applicable Percentage of such
Revolving Lender in respect of the Revolving Facility most recently in effect,
giving effect to any subsequent assignments.


The Applicable Percentage of each Lender in respect of each Facility is set
forth opposite the name of such Lender on Schedule 1.01(b) or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.


“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.







--------------------------------------------------------------------------------




“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the Revolving Lenders and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Assets” means all items which, in accordance with GAAP consistently applied,
would be included in determining total assets as shown on the assets side of a
balance sheet as of the date Assets are to be determined; provided that Assets
shall not include related accounts receivable from affiliates or officers owned
by the Borrower and its Subsidiaries, Intangible Assets and deferred charges
(including, without limitation, goodwill, debt discount, organizational
expenses, trademarks and trade names, patents, deferred product development
costs and similar items).


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.


“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.


“Authorization to Share Insurance Information” means the authorization
substantially in the form of Exhibit Q (or such other form as required by each
of the Loan Party’s insurance companies).


“Availability Period” means (a) in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Maturity Date for
the Revolving Facility, (ii) the date of termination of the Revolving
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
Commitment of each Revolving Lender to make Revolving Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02, and (b) in respect of any Term Loans to be made after the Closing Date
pursuant to Section 2.16, the date of termination of the commitments of the
respective Term Lenders to make such Term Loans.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.





--------------------------------------------------------------------------------




“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%, subject to
the interest rate floors set forth therein; provided, that, if the Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Borrowing, a Swingline Borrowing or a Term
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements, repairs, and maintenance which are
properly charged to current operations, and excluding expenditures consisting of
the purchase price in respect of Permitted Acquisitions); provided, that, an
amount equal to the amount of Net Cash Proceeds of Dispositions and Involuntary
Dispositions applied to Capital Expenditures in accordance with Section
2.05(b)(ii) for such period shall be excluded therefrom.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.





--------------------------------------------------------------------------------




“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or
Swingline Lender (as applicable) or the Lenders, as collateral for L/C
Obligations, the Obligations in respect of Swingline Loans, or obligations of
the Revolving Lenders to fund participations in respect of either thereof (as
the context may require), (a) cash or deposit account balances, (b) backstop
letters of credit entered into on terms, from issuers and in amounts
satisfactory to the Administrative Agent and the applicable L/C Issuer, and/or
(c) if the Administrative Agent and the applicable L/C Issuer or Swingline
Lender shall agree, in their sole discretion, other credit support, in each
case, in Dollars and pursuant to documentation in form and substance
satisfactory to the Administrative Agent and such L/C Issuer or Swingline Lender
(as applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided, that, the full faith and credit of the United
States is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one hundred eighty
(180) days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than one hundred eighty (180) days from
the date of acquisition thereof; and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.





--------------------------------------------------------------------------------




“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Cash Management Agreement (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender); provided, however, that for any of the foregoing to be included as a
“Secured Cash Management Agreement” on any date of determination by the
Administrative Agent, the applicable Cash Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than 50% of the Equity Interests of the Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Borrower
on a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right).
“Closing Date” means the date hereof.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” and “Mortgaged Property” (or similar
references) referred to in the Collateral Documents and all of the other
property that is or is intended under the terms of the Collateral Documents to
be subject to Liens in favor of the Administrative Agent for the benefit of the
Secured Parties.





--------------------------------------------------------------------------------




“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Mortgages, any related Mortgaged Property Support Documents, each
Joinder Agreement, each of the mortgages, collateral assignments, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.14, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.
“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.
“Consolidated Adjusted EBITDA” means at any date of determination, an amount
equal to the sum of (a) Consolidated EBITDA; plus (b) the amount of one-time,
unusual or non-recurring cash expenses incurred by the Borrower and its
Subsidiaries in respect of (i) restructuring charges, (ii) severance expenses,
(iii) due diligence, legal, accounting, other professional advisor, investment
banking and transaction expenses in connection with Permitted Acquisitions and
(iv) other unusual or non-recurring items, not to exceed 20% of Consolidated
EBITDA in the aggregate, plus (c) for each Measurement Period (or portion
thereof) ending through and including September 30, 2019, the EBITDA
attributable to VSAT AgilePlan units shipped during such Measurement Period (or
portion thereof), calculated on a pro forma basis (without duplication), not to
exceed 10% of Consolidated EBITDA.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
(a) Consolidated Net Income for the most recently completed Measurement Period;
plus (b) the following to the extent deducted in calculating such Consolidated
Net Income (without duplication): (i) federal, state, local, or foreign income,
franchise or similar tax expense, (ii) interest expense, amortization or
write-off of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Indebtedness, (iii) depreciation and
amortization expense, (iv) amortization or impairment of intangibles and
organization costs and impairment of goodwill, (v) any extraordinary, unusual or
non-recurring charges or losses determined in accordance with GAAP, (vi)
non-cash exchange, transaction or performance losses relating to any foreign
currency hedging transactions or currency fluctuations; (vii) any unrealized
losses in respect to Swap Contracts; (viii) any other non-cash charges, non-cash
expenses or non-cash losses of the Borrower or any of its Subsidiaries for such
period (including non‑cash stock based compensation expenses and non-cash losses
associated with adjustments to contingent consideration payments, but excluding
any such charge, expense or loss incurred in the ordinary course of business
that constitutes an accrual of or a reserve for expected cash charges for any
future period in respect of such non-cash charges, expenses or losses); minus
(c) (i) the amount of any federal, state, local or foreign income, franchise or
similar tax benefit, and (ii) any other non-cash income.





--------------------------------------------------------------------------------




Notwithstanding the foregoing, for the purposes of calculating compliance with
the financial covenants pursuant to Section 7.11, Consolidated EBITDA shall be
calculated without giving effect to clause (c) (i) above for the Measurement
Period, or any portion thereof, ending on or prior to September 30, 2018, such
that the resulting Consolidated EBITDA shall be unchanged from the amounts
previously reported by the Borrower under the Existing Credit Agreement.
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA, less (ii) all cash Maintenance Capital
Expenditures made during the most recently completed Measurement Period (which
shall include historical Maintenance Capital Expenditures), less (iii) taxes
paid in cash during such Measurement Period, less (iv) all cash Restricted
Payments (other than Restricted Payments permitted to be made to the Borrower or
any Subsidiary pursuant to Section 7.06(a)) made during such Measurement Period,
to (b) the sum of (i) Consolidated Interest Charges, and (ii) (without
duplication) the aggregate amount of all regularly scheduled principal payments
on Consolidated Funded Indebtedness (including principal payments on the Term
Loan, but specifically excluding any maturing Indebtedness balloon payments) and
payments on Capital Leases paid during such Measurement Period. For the purposes
of this calculation, Intercompany Debt shall be excluded.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum (without
duplication) of, the Indebtedness of Borrower and its Subsidiaries, but
specifically excluding the types referred to in clauses (c), (e) and (f) of the
definition of “Indebtedness”. For the purposes of this definition, the amount of
any Indebtedness constituting deferred purchase price payment obligations under
clause (d) of the definition of “Indebtedness” herein shall be deemed to be the
amount, if any, that has become due and payable and remains outstanding as of
the relevant determination date and, for the avoidance of doubt, shall not
include any amounts, contingent or otherwise, that are not outstanding as of
such date (regardless of whether GAAP would require recognition of any such
amount in the Borrower’s Consolidated financial statements).
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Adjusted EBITDA for the most recently completed Measurement Period.





--------------------------------------------------------------------------------




“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a Consolidated basis for the
most recently completed Measurement Period; provided, that, Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (b) of this proviso).


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (a) the value of the Equity Interests of the Borrower or any
Subsidiary to be transferred in connection with such Acquisition, (b) the amount
of any cash and fair market value of other property (excluding property
described in clause (a) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (c) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Borrower or any Subsidiary in connection with such Acquisition, provided that
the amount of any Indebtedness constituting deferred purchase price payment
obligation shall be determined as provided in clause (d) of the definition of
“Indebtedness” herein, (d) all additional purchase price amounts in the form of
earnouts and other contingent obligations that should be recorded on the
financial statements of the Borrower and its Subsidiaries, as determined in
accordance with GAAP in connection with such Acquisition, (e) all amounts paid
in respect of covenants not to compete and consulting agreements that should be
recorded on the financial statements of the Borrower and its Subsidiaries, as
determined in accordance with GAAP, and other affiliated contracts in connection
with such Acquisition, and (f) the aggregate fair market value of all other
consideration given by the Borrower and its Subsidiaries in connection with such
Acquisition. For purposes of determining the Cost of Acquisition for any
transaction, the Equity Interests of the Borrower shall be valued in accordance
with GAAP.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.







--------------------------------------------------------------------------------




“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, in the case of any Base Rate Loan, a rate per annum equal to three
percentage points (3.0%) in excess of the sum of the Base Rate and the
Applicable Margin, and in the case of any Eurodollar Rate Loans, a rate per
annum equal to three percentage points (3.0%) in excess of the sum of the
applicable Eurodollar Rate and the Applicable Margin, and (b) with respect to
any Obligation for which a rate is not specified or available, a rate per annum
equal to the sum of the Base Rate and the Applicable Margin plus three
percentage points (3.0%), in each case, to the fullest extent permitted by
applicable Law.


“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided, that, such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided, that, a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.







--------------------------------------------------------------------------------




“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition. The term “Disposition” shall not include any Equity Issuance.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).


“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any applicable Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials in violation of any
applicable Environmental Law, (d) the release or threatened release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.







--------------------------------------------------------------------------------




“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“Equity Issuance” means, any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity
or the conversion of any class of equity securities to any other class of equity
securities, (c) any issuance of options or warrants relating to its Equity
Interests, and (d) any issuance by the Borrower of its Equity Interests as
consideration for a Permitted Acquisition. The term “Equity Issuance” shall not
include any Disposition.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.





--------------------------------------------------------------------------------




“Eurodollar Rate” means:


(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two (2) Business Days prior to the commencement
of such Interest Period, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and


(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day;


provided that: (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further, that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.


“Eurodollar Rate Loan” means a Revolving Loan or a Term Loan that bears interest
at a rate based on either (i) clause (a) of the definition of “Eurodollar Rate,”
or (ii) the LIBOR Daily Floating Rate.


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Property” has the meaning specified in the Security Agreement.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell,” support, or other agreement
for the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.







--------------------------------------------------------------------------------




“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.


“Existing Credit Agreement” is defined in the Preamble.


“Existing Obligations” is defined in Section 11.22(a).


“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01(d).


“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business constituting proceeds of
insurance (other than proceeds of business interruption insurance to the extent
such proceeds constitute compensation for lost earnings and proceeds of
Involuntary Dispositions), indemnity payments and any purchase price
adjustments; provided, however, that an Extraordinary Receipt shall not include
(a) cash receipts from proceeds of insurance, indemnity payments or purchase
price adjustments to the extent that such proceeds, awards or payments are
received by any Person in respect of any third party claim against such Person
and applied to pay (or to reimburse such Person for its prior payment of) such
claim and the costs and expenses of such Person with respect thereto or (b) with
respect to proceeds of insurance, to the extent that the amounts so received are
applied within one hundred eighty (180) days of receipt of such amounts for the
purpose of repairing or remedying the condition giving rise to the claim for
insurance or to replace the affected property or assets with assets used or
useful in the business of such Person.


“Facility” means the Term Facility or the Revolving Facility, as the context may
require.


“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit which have been Cash Collateralized or as to which other
arrangements with respect thereto, satisfactory to the Administrative Agent and
the L/C Issuer, shall have been made).


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.







--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any current or future
agreements entered into pursuant to Section 1471(b)(1) of the Code (or any
amended or successor version described above), and any intergovernmental
agreements entered into in connection with the foregoing and any fiscal or
regulatory legislation, or official administrative rules or practices adopted
pursuant to any such intergovernmental agreement.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that, (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.


“Fee Letter” means the letter agreement, dated August 16, 2018, among the
Borrower and the Administrative Agent.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Recipient that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Recipient
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.


“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof.


“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.







--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (g)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.


“Guaranteed Obligations” has the meaning set forth in Section 10.01.
“Guarantors” means, collectively, (a) if any, the Subsidiaries party to this
Agreement as of the Closing Date under the heading “Guarantor”, (b) the
Subsidiaries of the Borrower which may from time to time after the Closing Date,
become parties to this Agreement as Guarantors pursuant to Section 6.13, and (b)
with respect to Additional Secured Obligations owing by any Loan Party or any of
its Subsidiaries and any Swap Obligation of a Specified Loan Party (determined
before giving effect to Sections 10.01 and 10.11) under the Guaranty, the
Borrower. As of the Closing Date, there are no Guarantors party to this
Agreement.


“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.13.







--------------------------------------------------------------------------------




“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.


“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, at the time it enters into a Swap Contract not prohibited under Article VI
or VII, is a Lender or an Affiliate of a Lender, in its capacity as a party to
such Swap Contract (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided, that, in the case of a Secured Hedge
Agreement with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Secured Hedge Agreement and provided
further that for any of the foregoing to be included as a “Secured Hedge
Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.


“Honor Date” has the meaning set forth in Section 2.03(c).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;


(c)    net obligations of such Person under any Swap Contract;


(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable, accrued expenses and
other operational liabilities (including deposits received from customers), in
each case in the ordinary course of business (including any seller notes,
earnouts, contingent payments or other deferred purchase price payment
obligations in respect of a Permitted Acquisition as contemplated by Section
7.02(j) hereof), it being understood that, for all purposes in this Agreement
(other than as provided in the definition of “Consolidated Funded Indebtedness”
herein), the amount of any deferred purchase price payment obligation in respect
of any Permitted Acquisition shall be the amount thereof as determined in
accordance with GAAP;


(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;







--------------------------------------------------------------------------------




(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment prior to the date that is ninety-one (91) days after
to the Maturity Date, in respect of any Equity Interest in such Person or any
other Person or any warrant, right or option to acquire such Equity Interest,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and


(h)    all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.


“Indemnitees” has the meaning specified in Section 11.04(b).


“Information” has the meaning specified in Section 11.07.


“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.


“Intellectual Property” means the Assets described in Section 1(f) of the
Security Agreement.


“Intercompany Debt” has the meaning specified in Section 7.02.


“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three (3) months, the respective dates
that fall every three (3) months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or
Swingline Loan, the last Business Day of each month and the Maturity Date of the
Facility under which such Loan was made (with Swingline Loans being deemed made
under the Revolving Facility for purposes of this definition). Interest on each
Eurodollar Rate Loan bearing interest at the LIBOR Daily Floating Rate shall be
due and payable in arrears on the first Business Date of each month.


“Interest Period” means, as to each Eurodollar Rate Loan (other than loans
bearing interest at the LIBOR Daily Floating Rate), the period commencing on the
date such Eurodollar Rate Loan is disbursed or converted to or continued as a
Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or six
(6) months thereafter (in each case, subject to availability), as selected by
the Borrower in its Loan Notice; provided, that:







--------------------------------------------------------------------------------




(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but net of cash repayments in the case of Investments in the form of
Indebtedness and cash equity returns and proceeds received as a distribution or
dividend or by redemption or sale.


“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered in accordance with the provisions of Section
6.13.


“Landlord Waiver” means a landlord or warehouse waiver substantially in the form
of Exhibit O.


“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.







--------------------------------------------------------------------------------




“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.


“L/C Commitment” means, as to each L/C Issuer, its obligation to issue Letters
of Credit to the Borrower pursuant to Section 2.03 in an aggregate principal
amount at any one time outstanding not to exceed $7,500,000, as such amount may
be adjusted from time to time in accordance with this Agreement.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder. As of
the Closing Date, Bank of America is the sole L/C Issuer.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings). For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender.


“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent, which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.


“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit (“Trade Letter of Credit”) or a
standby letter of credit. Letters of Credit shall include the Existing Letters
of Credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date then in effect for the Revolving Facility (or, if such day
is not a Business Day, the next preceding Business Day).


“Letter of Credit Fee Rate” means with respect to Letters of Credit, an interest
rate per annum equal to the Applicable Margin with respect to Eurodollar Rate
Revolver Loans as indicated on the interest rate grid therein.





--------------------------------------------------------------------------------






“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $7,500,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.


“LIBOR” has the meaning specified in the definition of Eurodollar Rate.


“LIBOR Daily Floating Rate” means, as of each Business Day, a fluctuating rate
of interest equal to the LIBOR Rate for U.S. Dollar deposits for delivery on the
date in question for a one month period beginning on such Business Day; and if
the LIBOR Daily Floating Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.


“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) substantially consistent with its
general market practice.


“LIBOR Successor Rate” has the meaning specified in Section 2.17.


“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with its general market practice (or,
if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).


“Lien” means any mortgage, pledge, hypothecation, collateral assignment, secured
deposit arrangement or deposit arrangement subject to rights of setoff,
encumbrance, lien (statutory or otherwise), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property and any financing lease having substantially the same
economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Loan or a Swingline Loan.


“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) each Issuer Document, (f) each
Joinder Agreement, (g) any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.14, (h) the Fee Letter, and
(i) all other certificates, agreements, documents and instruments executed and
delivered, in each case, by or on behalf of any Loan Party pursuant to the
foregoing (but specifically excluding any Secured Hedge Agreement or any Secured
Cash Management Agreement); provided, however, that for purposes of Section
11.01, “Loan Documents” shall mean this Agreement, the Guaranty and the
Collateral Documents.


“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit E or
such other form as may be approved by the Administrative Agent (including any





--------------------------------------------------------------------------------




form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.


“Loan Parties” means, collectively, the Borrower and each Guarantor.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Maintenance Capital Expenditures” means those cash non-discretionary
expenditures in respect of the purchase or other acquisition of any fixed or
capital asset intended to replace, improve the functioning of, or extend the use
life of non-revenue producing assets included in property, plant and equipment;
provided, that, as of each such date of determination, an amount accrued during
the period ending on such date of determination of Net Cash Proceeds of
Dispositions and Involuntary Dispositions applied to Capital Expenditures in
accordance with Section 2.05(b)(ii) shall be excluded therefrom.


“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.


“Material Contract” means, with respect to any Person, and only to the extent
not otherwise included on Schedule 5.21(h) or previously filed and currently
available for review as an exhibit to a filing with the SEC, (a) each contract
or agreement to which such Person is a party involving, as of the Closing Date,
aggregate consideration payable to or by such Person of $10,000,000 or more in
any year or (b) any other contract, agreement, permit or license, written or
oral, of the Borrower and its Subsidiaries as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.


“Maturity Date” means October 30, 2021.


“Measurement Period” means, at any date of determination, the most recently
completed four (4) consecutive fiscal quarters of the Borrower.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 105% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to 105% of the Outstanding Amount of all
L/C Obligations, and (c) otherwise, an amount determined by the Administrative
Agent and the L/C Issuer in their sole discretion.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.







--------------------------------------------------------------------------------




“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee mortgages, deeds of trust, and deeds, if any, executed
by a Loan Party pursuant to Section 6.14 that purport to grant a Lien to the
Administrative Agent (or a trustee for the benefit of the Administrative Agent)
for the benefit of the Secured Parties in any Mortgaged Properties, in form and
substance reasonably satisfactory to the Administrative Agent.


“Mortgaged Property” means any owned property of a Loan Party listed on
Schedule 5.21(g)(i) and any other owned real property of a Loan Party that
becomes encumbered by a Mortgage in favor of the Administrative Agent in
accordance with the terms of this Agreement.


“Mortgaged Property Support Documents” means with respect to any real property
subject to a Mortgage, the deliveries and documents described on
Schedule 1.01(e) attached hereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Equity Issuance, Debt Issuance or Involuntary Disposition, net of (a) direct
costs incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees and sales commissions), (b) taxes paid or
payable as a result thereof and (c) in the case of any Disposition or any
Involuntary Disposition, the amount necessary to retire any Indebtedness secured
by a Permitted Lien (ranking senior to any Lien of the Administrative Agent) on
the related property; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents received upon the sale
or other disposition of any non‑cash consideration received by any Loan Party or
any Subsidiary in any Disposition, Equity Issuance, Debt Issuance or Involuntary
Disposition.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).


“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).


“Note” means a Term Note or a Revolving Note, as the context may require.


“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit R or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.





--------------------------------------------------------------------------------






“NPL” means the National Priorities List under CERCLA.


“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof pursuant to any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding; provided, that, Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Officer’s Certificate” means a certificate substantially the form of Exhibit L
or any other form approved by the Administrative Agent.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).







--------------------------------------------------------------------------------




“Outstanding Amount” means (a) with respect to Term Loans, Revolving Loans and
Swingline Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Loans and Swingline Loans, as the case may be, occurring on
such date; and (b) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.


“Participant” has the meaning specified in Section 11.06(d).


“Participant Register” has the meaning specified in Section 11.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.


“Permitted Acquisition” means an Acquisition by a Loan Party or any Subsidiary
(the Person or division, line of business or other business unit of the Person
to be acquired in such Acquisition shall be referred to herein as the “Target”),
in each case that is a type of business (or assets used in a type of business)
permitted to be engaged in by the Loan Parties and their Subsidiaries pursuant
to the terms of this Agreement, in each case so long as:


(a)    no Default shall then exist or would exist after giving effect thereto;


(b)    other than with respect to an Acquisition as to which the Cost of
Acquisition is less than $5,000,000, the Loan Parties shall demonstrate to the
reasonable satisfaction of the Administrative Agent that, after giving effect to
the Acquisition on a Pro Forma Basis, (i) the Loan Parties are in Pro Forma
Compliance, and (ii) the Consolidated Leverage Ratio is not more than the ratio
that is 0.25x lower than the maximum ratio otherwise then allowed under Section
7.11(b) hereof;


(c)    the Administrative Agent, on behalf of the Secured Parties, shall have
received (or shall receive in connection with the closing of such Acquisition) a
first priority perfected security interest (subject only to Permitted Liens) in
all property (including, without limitation, Equity Interests) acquired with
respect to the Target in accordance with, and if and to the extent required by,
the terms of Section 6.14, and the Target, if a Person, shall have executed a
Joinder Agreement in accordance with the terms of Section 6.13;







--------------------------------------------------------------------------------




(d)    other than with respect to an Acquisition as to which the Cost of
Acquisition is less than $5,000,000, the Administrative Agent shall have
received not less than twenty (20) days (or such shorter period as is approved
by the Administrative Agent) prior to the consummation of any such Acquisition
(i) a description of the material terms of such Acquisition, (ii) audited
financial statements (or, if unavailable, management-prepared financial
statements) of the Target for its two most recent fiscal years (the most recent
of which ended at least 120 days prior to the date of consummation of such
Permitted Acquisition) and for any fiscal quarters ended within the fiscal year
to date (and which ended at least 60 days prior to the date of consummation of
such Permitted Acquisition), (iii) Consolidated projected income statements of
the Loan Parties (giving effect to such Acquisition), and (iv) not less than
five (5) Business Days prior to the consummation of any Permitted Acquisition, a
Permitted Acquisition Certificate, executed by a Responsible Officer of the
Borrower certifying that such Permitted Acquisition complies with the
requirements of this Agreement;


(e)    with respect to an Acquisition as to which the Cost of Acquisition is (i)
greater than $10,000,000, the Target shall have earnings before interest, taxes,
depreciation and amortization for the four (4) fiscal quarter period prior to
the acquisition date, in an amount greater than $0, or (ii) equal to or greater
than $2,500,000 and equal to or less than $10,000,000, either (1) the Target
shall have earnings before interest, taxes, depreciation and amortization for
the four (4) fiscal quarter period prior to the acquisition date, in an amount
greater than $0, or (2) the Loan Parties shall have provided evidence to the
Administrative Agent prior to the consummation of the Acquisition, consisting of
a third-party appraisal, valuation, or fairness opinion, in each case in form
and substance reasonably satisfactory to the Administrative Agent and prepared
by a professional reasonably acceptable to the Administrative Agent,
establishing that the Acquisition is being effected for fair market value;


(f)    such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target;


(g)    after giving effect to such Acquisition and any Borrowings made in
connection therewith, the sum of the cash and Cash Equivalents of the Loan
Parties and aggregate principal amount of Revolving Loans available to be
borrowed under Section 2.01(b) hereof shall be at least $5,000,000; and


(h)    the Cost of Acquisition (excluding the value of any Equity Interests of
the Borrower referenced in clause (a) of the definition thereof), paid by the
Loan Parties and their Subsidiaries (i) in connection with any single
Acquisition shall not exceed $50,000,000 and (ii) for all Acquisitions made
during the term of this Agreement shall not exceed $80,000,000; provided, that,
any earnouts or similar deferred or contingent purchase price payment
obligations of any Borrower in connection with such Acquisition shall be
subordinated to the Obligations in a manner and to the extent reasonably
satisfactory to the Administrative Agent.


“Permitted Acquisition Certificate” means a certificate substantially the form
of Exhibit F or any other form approved by the Administrative Agent.


“Permitted Liens” has the meaning set forth in Section 7.01.







--------------------------------------------------------------------------------




“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
provided, that, if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (d) licenses,
sublicenses, leases or subleases granted to others not interfering in any
material respect with the business of the Borrower and its Affiliates, and (e)
other Dispositions of Assets of the Loan Parties not to exceed $5,000,000 in the
aggregate during the term of this Agreement.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.


“Platform” has the meaning specified in Section 6.02.


“Pledge Agreement” means, individually and collectively, each of the Amended and
Restated Pledge Agreements, dated as of the Closing Date, executed in favor of
the Administrative Agent by the Loan Parties.


“Pledged Equity Interests” has the meaning specified in the Pledge Agreement.


“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of all or
substantially all of a division or a line of business or for any Acquisition,
whether actual or proposed, for purposes of determining compliance with the
financial covenants set forth in Section 7.11, each such transaction or proposed
transaction shall be deemed to have occurred on and as of the first day of the
relevant Measurement Period, and the following pro forma adjustments shall be
made:


(a)    in the case of an actual or proposed Disposition, all income statement
items (whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Borrower and its Subsidiaries for such Measurement Period;


(b)    in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the property, line of business or
the Person subject to such Acquisition shall be included in the results of the
Borrower and its Subsidiaries for such Measurement Period;


(c)    interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Borrower and its
Subsidiaries for such Measurement Period;


(d)    any Indebtedness (including, for the avoidance of doubt, the Indebtedness
refinanced hereunder) actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrower and its Subsidiaries for such
Measurement Period; and







--------------------------------------------------------------------------------




(e)    the above pro forma calculations shall be made in good faith by a
financial or accounting officer of the Borrower who is a Responsible Officer.


“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, for the most recently completed Measurement Period to (a) such
transaction and (b) all other transactions which are contemplated or required to
be given Pro Forma Effect hereunder that have occurred on or after the first day
of the relevant Measurement Period.


“Public Lender” has the meaning specified in Section 6.02.


“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance acceptable to the Administrative Agent
and which provides the Administrative Agent with “control” (as such term is used
in Article 9 of the UCC) over the deposit account(s) or securities account(s)
described therein.


“Recipient” means the Administrative Agent, any Lender, the L/C Issuer, or any
other financial institution party hereto, or to an arrangement contemplated
hereby, that is the recipient of any payment to be made by or on account of any
Obligation of any Loan Party hereunder.


“Reduction Amount” has the meaning set forth in Section 2.05(b)(v).


“Register” has the meaning specified in Section 11.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swingline Loan, a Swingline Loan Notice.


“Required Lenders” means, at any time, (i) if three (3) or fewer Lenders are
party to the Agreement, Lenders having Total Credit Exposures representing more
than 66 and 2/3% of the Total Credit Exposures of all Lenders (but in no event
fewer than two (2) Lenders unless there is only (1) Non-Defaulting Lender) and
(ii) if four (4) or more Lenders are party to the Agreement, Lenders having
Total Credit Exposures representing more than 50% of the Total Credit Exposures
of all Lenders (but in no event fewer than two (2) Lenders unless there is only
(1) Non-Defaulting Lender). The Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time; provided,
that, the amount of any participation in any Swingline Loan and Unreimbursed
Amounts that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swingline Lender or L/C Issuer, as the case may be, in making
such determination.





--------------------------------------------------------------------------------






“Resignation Effective Date” has the meaning set forth in Section 9.06.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative Agent.
As of the Closing Date such designated employees are as set forth on Schedule
1.01(c), which schedule is subject to being updated in the manner described in
Section 5.19. Any document delivered hereunder or under any other Loan Document
that is signed by a Responsible Officer of a Loan Party, or any other officer or
employee designated by notice in accordance with the preceding sentence, shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party and not in such person’s individual capacity. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and to the extent requested by the Administrative Agent,
appropriate authorization documentation, in form and substance satisfactory to
the Administrative Agent.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.


“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(b).


“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule
1.01(b) under the caption “Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate Revolving Commitments of all of the Revolving
Lenders on the Closing Date shall be $20,000,000 and shall automatically be
reduced to $15,000,000 from and after December 31, 2019.


“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.


“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.







--------------------------------------------------------------------------------




“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.


“Revolving Loan” has the meaning specified in Section 2.01(b).


“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit G.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.


“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.


“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Cash Management Agreement” means any Cash Management Agreement between
the any Loan Party and any of its Subsidiaries and any Cash Management Bank.


“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract required by or not prohibited under Article VI or VII
between any Loan Party and any of its Subsidiaries and any Hedge Bank.


“Secured Obligations” means all Obligations and all Additional Secured
Obligations.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Indemnitees and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.


“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit H.


“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.


“Security Agreement” means the Amended and Restated Security Agreement, dated as
of the Closing Date, executed in favor of the Administrative Agent by each of
the Loan Parties.







--------------------------------------------------------------------------------




“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit I.


“Solvent” and “Solvency” mean, with respect to any Person or any group of
Persons taken together on a Consolidated basis on any date of determination,
that on such date (a) the fair value of the property of such Person or group is
greater than the total amount of liabilities, including contingent liabilities,
of such Person or group, (b) the present fair saleable value of the assets of
such Person or group is not less than the amount that will be required to pay
the probable liability of such Person or group on its debts as they become
absolute and matured, (c) such Person or group does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s or group’s
ability to pay such debts and liabilities as they mature, (d) such Person or
group is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person’s or group’s property would
constitute an unreasonably small capital, and (e) such Person or group is able
to pay its debts and liabilities, contingent obligations and other commitments
as they mature in the ordinary course of business. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.


“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).
“Subordinated Debt” means Indebtedness incurred by any Loan Party which by its
terms (a) is subordinated in right of payment to the prior payment of the
Obligations and (b) contains other terms, including without limitation,
standstill, interest rate, maturity and amortization, and insolvency-related
provisions, in all respects acceptable to the Administrative Agent in its sole
discretion.


“Subordinated Debt Documents” means all agreements (including without limitation
intercreditor agreements, instruments and other documents) pursuant to which
Subordinated Debt has been or will be issued or otherwise setting forth the
terms of any Subordinated Debt.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.







--------------------------------------------------------------------------------




“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.


“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.


“Swingline Loan” has the meaning specified in Section 2.04(a).


“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit J or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.


“Swingline Sublimit” means an amount equal to $2,000,000. The Swingline Sublimit
is part of, and not in addition to, the Revolving Facility.


“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.


“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Target” has the meaning set forth in the definition of “Permitted Acquisition.”


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).







--------------------------------------------------------------------------------




“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 1.01(b) under the caption “Term Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate Term
Commitments of all of the Term Lenders on the Closing Date shall be $22,500,000.


“Term Facility” means, at any time the aggregate amount of the Term Commitments
at such time.


“Term Lender” means at any time and as to any Term Loans, any Lender that holds
such Term Loans at such time.


“Term Loan” means an advance made by any Term Lender under the Term Facility.


“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit K.


“Threshold Amount” means $1,000,000.


“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and Outstanding Amount of all Term Loans of such
Lender at such time.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.


“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.


“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States and that is not a CFC.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).





--------------------------------------------------------------------------------






“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.







--------------------------------------------------------------------------------




(d)    Any certificate or other document executed or delivered under any Loan
Document by any officer or employee of the Borrower or any Subsidiary shall be
conclusively presumed to have been executed and/or delivered on behalf of the
Borrower or such Subsidiary and not in such person’s individual capacity.
1.03    Accounting Terms.


(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.


(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided, that, until so amended, (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP (including under FASB ASC 842) relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.


(c)    Pro Forma Treatment. Each Disposition of all or substantially all of a
line of business, and each Acquisition, by the Borrower and its Subsidiaries
that is consummated during any Measurement Period shall, for purposes of
determining compliance with the financial covenants set forth in Section 7.11
and for purposes of determining the Applicable Margin, be given Pro Forma Effect
as of the first day of such Measurement Period.


1.04    Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).


1.05    Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).







--------------------------------------------------------------------------------




1.06    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.


1.07    UCC Terms.


Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.



ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS


2.01    Loans.


(a)    Term Loans. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a single loan to the Borrower, in Dollars,
on the Closing Date in an amount not to exceed such Term Lender's Applicable
Percentage of the Term Facility. The Term Borrowing shall consist of Term Loans
made simultaneously by the Term Lenders in accordance with their respective
Applicable Percentage of the Term Facility. Term Loan Borrowings repaid or
prepaid may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.


(b)    Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower, in Dollars, from time to time, on any
Business Day during the Availability Period for the Revolving Facility, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Revolving Borrowing, (i) the Total Revolving Outstandings shall not exceed
the Revolving Facility, and (ii) the Revolving Exposure of any Lender shall not
exceed such Revolving Lender’s Revolving Commitment. Within the limits of each
Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow Revolving Loans, prepay under Section
2.05, and reborrow under this Section 2.01(b). Revolving Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.


2.02    Borrowings, Conversions and Continuations of Loans.


(a)    Notice of Borrowing. Each Borrowing, each conversion of Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by: (A) telephone or (B) a Loan Notice; provided, that, any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Loan Notice. Each such Loan Notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three (3) Business Days prior to the
requested





--------------------------------------------------------------------------------




date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on
the requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, in
connection with any conversion or continuation of a Term Loan, if less, the
entire principal thereof then outstanding). Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof (or, in connection with any conversion or continuation of a Term Loan,
if less, the entire principal thereof then outstanding). Each Loan Notice and
each telephonic notice shall specify (A) the applicable Facility and whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Loans, as the case may be, under such Facility,
(B) the requested date of the Borrowing, conversion or continuation, as the case
may be (which shall be a Business Day), (C) the principal amount of Loans to be
borrowed, converted or continued, (D) the Type of Loans (and in the case of
Eurodollar Loans, whether such Loan shall accrue at the Eurodollar Rate or the
LIBOR Daily Floating Rate) to be borrowed or to which existing Loans are to be
converted, and (E) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month. Notwithstanding anything to the
contrary herein, a Swingline Loan may not be converted to a Eurodollar Rate
Loan.


(b)    Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Appropriate Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Loan Notice with respect to a Revolving
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Borrowing, first, shall be applied to the payment
in full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.







--------------------------------------------------------------------------------




(c)    Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and, after the occurrence and
during the continuance of any Event of Default, the Required Lenders may demand
that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.


(d)    Interest Rates. Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. 


(e)    Interest Periods. After giving effect to all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than four (4) Interest
Periods in effect in respect of the Term Facility. After giving effect to all
Revolving Borrowings, all conversions of Revolving Loans from one Type to the
other, and all continuations of Revolving Loans as the same Type, there shall
not be more than four (4) Interest Periods in effect in respect of the Revolving
Facility.


(f)    Cashless Settlement Mechanism. Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all or the
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.


2.03    Letters of Credit.


(a)    The Letter of Credit Commitment.


(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Revolving Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
and any drawings thereunder; provided, that, after giving effect to any L/C
Credit Extension with respect to any Letter of Credit, (w) the Total Revolving
Outstandings shall not exceed the Revolving Facility, (x) the Revolving Exposure
of any Revolving Lender shall not exceed such Lender’s Revolving Commitment, and
(y) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant





--------------------------------------------------------------------------------




hereto and deemed L/C Obligations, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.


(ii)    The L/C Issuer shall not issue any Letter of Credit if:


(A)    subject to Section 2.03(b)(iv), the expiry date of the requested (1)
standby Letter of Credit would occur more than twelve (12) months after the date
of issuance or last extension, and (2) Trade Letter of Credit would occur more
than one hundred eighty (180) days after the date of issuance or last extension,
unless, in either instance, the Required Lenders have approved such expiry date;
and


(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date;


(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally, or the
Letter of Credit in particular, or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;


(B)    the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;


(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000;


(D)    the Letter of Credit is to be denominated in a currency other than
Dollars; or


(E)    any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.15(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.







--------------------------------------------------------------------------------




(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.


(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.


(vi)    The L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.


(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by fax transmission, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least five (5) Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion), prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.







--------------------------------------------------------------------------------




(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one (1) Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Lender’s Applicable Revolving Percentage times the amount of such
Letter of Credit.


(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(iv)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a
standby Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided, that, any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve (12) month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve (12) month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.







--------------------------------------------------------------------------------




(v)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to reinstate all
or a portion of the stated amount thereof in accordance with the provisions of
such Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.


(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided, that, the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.







--------------------------------------------------------------------------------




(ii)    Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section.


(iv)    Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the L/C Issuer.


(v)    Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.


(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation plus any





--------------------------------------------------------------------------------




administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Revolving Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.


(d)    Repayment of Participations.


(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.


(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)    any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;





--------------------------------------------------------------------------------






(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;


(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;


(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;


(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Lenders or the Required Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be





--------------------------------------------------------------------------------




liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves, as determined by a final non-appealable judgment of a court
of competent jurisdiction, were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight or time draft
and certificate(s) strictly complying with the terms and conditions of a Letter
of Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.


(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.


(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Revolving Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Letter of Credit Fee Rate
times the daily amount available to be drawn under such Letter of Credit. Letter
of Credit Fees shall be (1) due and payable on the last Business Day of each
fiscal quarter end, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (2) computed on a quarterly basis in arrears for the
quarter in respect of which such Letter of Credit Fees are due. If there is any
change in the Letter of Credit Fee Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Letter of Credit Fee Rate separately for each period during
such quarter that the Letter of Credit Fee Rate was in effect.


(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account
(i) with respect to any amendment of a commercial Letter of Credit increasing
the amount of such Letter of Credit, a fee at a rate equal to one-eighth of one
percent (0.125%), computed on the amount of such increase, and payable upon the
effectiveness of such amendment, and (ii) with respect to each standby Letter of
Credit, a fronting fee at a rate per annum equal to one-eighth of one percent
(0.125%), computed on the daily amount available to be drawn under such Letter
of Credit on a quarterly basis in arrears. Such fees shall be





--------------------------------------------------------------------------------




due and payable on or prior to the date that is ten (10) Business Days following
each fiscal quarter end, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.


(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


2.04    Swingline Loans.


(a)    The Swingline. The Swingline Lender may in its sole discretion make loans
to the Borrower in accordance with this Section 2.04 (each such loan, a
“Swingline Loan”). Each such Swingline Loan may be made, subject to the terms
and conditions set forth herein, to the Borrower, in Dollars, from time to time
on any Business Day. During the Availability Period in an aggregate amount not
to exceed at any time outstanding the amount of the Swingline Sublimit,
notwithstanding the fact that such Swingline Loans, when aggregated with the
Applicable Revolving Percentage of the Outstanding Amount of Revolving Loans and
L/C Obligations of the Lender acting as Swingline Lender, may exceed the amount
of such Lender’s Revolving Commitment; provided, however, that (i) after giving
effect to any Swingline Loan, (A) the Total Revolving Outstandings shall not
exceed the Revolving Facility at such time, and (B) the Revolving Exposure of
any Revolving Lender at such time shall not exceed such Lender’s Revolving
Commitment, (ii) the Borrower shall not use the proceeds of any Swingline Loan
to refinance any outstanding Swingline Loan, and (iii) the Swingline Lender
shall not be under any obligation to make any Swingline Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section, prepay under Section 2.05,
and reborrow under this Section. Each Swingline Loan shall bear interest only at
a rate based on the Base Rate plus the Applicable Margin. Immediately upon the
making of a Swingline Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Revolving Lender’s Applicable Revolving Percentage times the amount of such
Swingline Loan.


(b)    Borrowing Procedures.


(i)  Each Swingline Borrowing shall be made upon the Borrower’s irrevocable
notice to the Swingline Lender and the Administrative Agent, which may be given
by: (A) telephone or (B) a Swingline Loan Notice; provided, that, any telephonic
notice must be confirmed immediately by delivery to the Swingline Lender and the
Administrative Agent of a Swingline Loan Notice. Each such Swingline Loan Notice
must be received by the Swingline Lender and the Administrative Agent not later
than 1:00 p.m. on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of $100,000, and (ii) the requested
date of the Borrowing (which shall be a Business Day). Promptly after receipt by
the Swingline Lender of any Swingline Loan Notice, the Swingline Lender





--------------------------------------------------------------------------------




will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Lender) prior to 2:00 p.m. on the date of the
proposed Swingline Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the proviso to the
second sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will make the amount of its
Swingline Loan available to the Borrower.


(c)    Refinancing of Swingline Loans.


(i)    The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Revolving Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Facility and
the conditions set forth in Section 4.02. The Swingline Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Lender shall make an
amount equal to its Applicable Revolving Percentage of the amount specified in
such Loan Notice available to the Administrative Agent in immediately available
funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swingline Loan) for the account of the Swingline
Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swingline Lender.


(ii)    If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swingline Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal





--------------------------------------------------------------------------------




Funds Rate and a rate determined by the Swingline Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Revolving Borrowing or funded
participation in the relevant Swingline Loan, as the case may be. A certificate
of the Swingline Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.


(iv)    Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Loan Notice). No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.


(d)    Repayment of Participations.


(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swingline Lender.


(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.


(e)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section to refinance such Revolving Lender’s Applicable
Revolving Percentage of any Swingline Loan, interest in respect of such
Applicable Revolving Percentage shall be solely for the account of the Swingline
Lender.







--------------------------------------------------------------------------------




(f)    Payments Directly to Swingline Lender. The Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.


2.05    Prepayments.


(a)    Optional.


(i)    The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Term Loans and Revolving Loans in whole
or in part without premium or penalty, subject to Section 3.05; provided, that,
unless otherwise agreed by the Administrative Agent, (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three (3)
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
on the date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments of the Term Loan in inverse order of maturity. Subject to
Section 2.15, such prepayments shall be paid to the Lenders in accordance with
their respective Applicable Percentages in respect of each of the relevant
Facilities.


(ii)    The Borrower may, upon notice to the Swingline Lender pursuant to
delivery to the Swingline Lender of a Notice of Loan Prepayment (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided, that,
unless otherwise agreed by the Swingline Lender, (A) such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
hereof (or, if less, the entire principal thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of principal shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.







--------------------------------------------------------------------------------




(b)    Mandatory.


(i)    Equity Issuance. Immediately upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Equity Issuance, the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereinafter
provided in an aggregate amount equal to 50% of such Net Cash Proceeds.


(ii)    Dispositions and Involuntary Dispositions. The Borrower shall prepay the
Loans as hereinafter provided in an aggregate amount equal to 100% of the Net
Cash Proceeds received by any Loan Party or any Subsidiary from all Dispositions
(other than Permitted Transfers) and Involuntary Dispositions within fifteen
(15) days of the date of such Disposition or Involuntary Disposition; provided,
however, that so long as no Default shall have occurred and be continuing, such
Net Cash Proceeds shall not be required to be so applied at the election of the
Borrower (as notified by the Borrower to the Administrative Agent) to the extent
such Loan Party or such Subsidiary reinvests all or any portion of such Net Cash
Proceeds in assets used or usable in the business of the Borrower or an of its
Subsidiaries (but specifically excluding current assets as classified by GAAP)
within one hundred eighty (180) days after the receipt of such Net Cash
Proceeds; provided that if such Net Cash Proceeds shall have not been so
reinvested shall be immediately applied to prepay the Loans.


(iii)    Extraordinary Receipts. Immediately upon receipt by any Loan Party or
any Subsidiary of Extraordinary Receipts received by or paid to or for the
account of any Loan Party or any of its Subsidiaries in excess of (A) $1,000,000
in the aggregate in any fiscal year, to the extent not consisting of indemnity
or purchase price adjustment amounts in respect of Permitted Acquisitions, and
(B) $2,500,000 in the aggregate in any fiscal year, to the extent consisting of
indemnity or purchase price adjustment amounts in respect of Permitted
Acquisitions, and not in any such case otherwise included in clause (i) or (ii)
of this Section, the Borrower shall prepay the Loans and/or Cash Collateralize
the L/C Obligations as hereinafter provided in an aggregate principal amount
equal to 100% of all such excess Net Cash Proceeds received therefrom.


(iv)    Application of Payments. Each prepayment of Loans pursuant to the
foregoing provisions of Section 2.05(b)(i)-(iii) shall be applied, first, to the
principal repayment installments of the Term Loan in inverse order of maturity
for all such principal repayment installments, and, second, to the Revolving
Facility in the manner set forth in clause (vi) of this Section 2.04(b). Subject
to Section 2.15, such prepayments shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of the relevant
Facilities.


(v)    Revolving Outstandings. If for any reason the Total Revolving
Outstandings at any time exceed the Revolving Facility at such time, the
Borrower shall immediately prepay Revolving Loans, Swingline Loans and L/C
Borrowings (together with all accrued but unpaid interest thereon) and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(v) unless, after the
prepayment of the Revolving Loans and Swingline Loans, the Total Revolving
Outstandings exceed the Revolving Facility at such time.







--------------------------------------------------------------------------------




(vi)    Application of Other Payments. Except as otherwise provided in Section
2.15, prepayments of the Revolving Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swingline Loans, second, shall be applied to the outstanding Revolving Loans,
and, third, shall be used to Cash Collateralize the remaining L/C Obligations,
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(vi) unless, after the
prepayment of the Revolving Loans and Swingline Loans, the Total Revolving
Outstandings exceed the Revolving Facility at such time; and, in the case of
prepayments of the Revolving Facility required pursuant to clause (i), (ii),
(iii), (iv) or (v) of this Section 2.05(b), the amount remaining, if any, after
the prepayment in full of all L/C Borrowings, Swingline Loans and Revolving
Loans outstanding at such time and the Cash Collateralization of the remaining
L/C Obligations in full (if required), may be retained by the Borrower for use
in the ordinary course of its business. Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Borrower or any
other Loan Party or any Defaulting Lender that has provided Cash Collateral) to
reimburse the L/C Issuer or the Revolving Lenders, as applicable.


Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.



2.06    Termination or Reduction of Commitments.


(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Facility, the Letter of Credit Sublimit or the Swingline
Sublimit, or from time to time permanently reduce the Revolving Facility, the
Letter of Credit Sublimit or the Swingline Sublimit; provided, that, (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $3,000,000 or
any whole multiple of $1,000,000 in excess thereof and (iii) the Borrower shall
not terminate or reduce (A) the Revolving Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Revolving Facility, (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swingline Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swingline
Loans would exceed the Letter of Credit Sublimit. In addition, during the
Availability Period in respect of the Term Loan, the Borrower may, upon notice
to the Administrative Agent as set forth above, from time to time terminate (in
whole or in part) the unused portion of the aggregate Term Commitments for the
Term Loan.


(b)    Mandatory.


(i)    The aggregate Term Commitments of the Term Loan shall be automatically
and permanently reduced to zero after the making of the Term Loans to be made on
the Closing Date, and the aggregate Term Commitments for the Term Loan shall be
automatically and permanently reduced to zero on the last day of the
Availability Period for the Term Loan.





--------------------------------------------------------------------------------






(ii)    [Reserved].


(iii)    If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swingline Sublimit exceeds the Revolving Facility at such time, the Letter of
Credit Sublimit or the Swingline Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.


(c)    Application of Commitment Reductions; Payment of Fees.


(i)    The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swingline Sublimit or
the Revolving Commitment under this Section 2.06. Upon any reduction of the
Revolving Commitments, the Revolving Commitment of each Revolving Lender shall
be reduced by such Lender’s Applicable Revolving Percentage of such reduction
amount. All fees in respect of the Revolving Facility accrued until the
effective date of any termination of the Revolving Facility shall be paid on the
effective date of such termination.


(ii)    The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the unused portion of the aggregate Term Commitments
for the Term Loan under this Section 2.06. Upon any reduction of the unused
portion of the aggregate Term Commitments, the Term Commitment of each Term
Lender shall be reduced by such Lender’s ratable portion of such reduction
amount. All fees in respect of the Term Facility accrued until the effective
date of any termination of the Term Facility shall be paid on the effective date
of such termination.



2.07    Repayment of Loans.


(a)    Term Loans. The Borrower shall repay to the Term Lenders the aggregate
principal amount of the Term Loans in consecutive quarterly installments of
principal, on the dates and in the amounts indicated below with respect to each
applicable payment date:


Payment Date
Amount
December 31, 2018
$562,500.00
March 31, 2019
$562,500.00
June 30, 2019
$562,500.00
September 30, 2019
$562,500.00
December 31, 2019
$703,125.00
March 31, 2020
$703,125.00
June 30, 2020
$703,125.00
September 30, 2020
$703,125.00
December 31, 2020
$843,750.00
March 31, 2021
$843,750.00
June 30, 2021
$843,750.00








--------------------------------------------------------------------------------




; provided, however, that the final principal repayment installment of the Term
Loan shall be repaid on the Maturity Date for the Term Loan and in any event
shall be in an amount equal to the aggregate principal amount of the Term Loan
outstanding on such date.


(b)    Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.


(c)    Swingline Loans. The Borrower shall repay each Swingline Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Facility.


2.08    Interest and Default Rate.


(a)    Interest. Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period from the applicable borrowing
date at a rate per annum equal to the Eurodollar Rate for such Interest Period
(or LIBOR Daily Floating Rate, to the extent so elected in accordance with
Section 2.02(a) hereof), plus the Applicable Margin for such Facility; (ii) each
Base Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Margin for such Facility; and (iii) each
Swingline Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin for the Revolving Facility. To the extent that any
calculation of interest or any fee required to be paid under this Agreement
shall be based on (or result in) a calculation that is less than zero, such
calculation shall be deemed zero for purposes of this Agreement.


(b)    Default Rate.


(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (including a payment default), all outstanding Obligations (including
Letter of Credit Fees) may accrue at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.







--------------------------------------------------------------------------------




(c)    Interest Payments. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.



2.09    Fees.


In addition to certain fees described in Section 2.03:


(a)    Unused Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage, a commitment fee equal to the Revolver Unused Fee
Percentage set forth under the Applicable Margin times the actual daily amount
by which the Revolving Facility exceeds the Outstanding Amount of Revolving
Loans, subject to adjustment as provided in Section 2.15 (the “Unused Fee”). The
Unused Fee shall accrue at all times during the relevant Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period for the Revolving Facility. The Unused Fee shall be
calculated quarterly in arrears, on the basis of the actual number of days
elapsed in each quarter, and calculated on the basis of a three hundred sixty
(360) day year; if there is any change in the Applicable Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.


(b)    Other Fees. The Borrower shall pay to the Administrative Agent such fees
as are set forth in the Fee Letter and otherwise as shall have been separately
agreed upon in writing, in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.



2.10    Computation of Interest and Fees.


All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.



2.11    Evidence of Debt.


(a)    Maintenance of Accounts. The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.


(b)    Maintenance of Records. In addition to the accounts and records referred
to in Section 2.11(a), each Lender and the Administrative Agent shall maintain
in accordance with its usual practice accounts or records evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swingline Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.







--------------------------------------------------------------------------------





2.12    Payments Generally; Administrative Agent’s Clawback.


(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Subject to Section 2.07(a) and as otherwise
specifically provided for in this Agreement, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.


(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative





--------------------------------------------------------------------------------




Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the L/C Issuer, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Loans, to fund participations in Letters of
Credit and Swingline Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


(f)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing (other than Swingline Borrowings) shall be made from the
Appropriate Lenders, each payment of fees under Sections 2.03 and 2.09 shall be
made for account of the Appropriate Lenders, and each termination or reduction
of the amount of the Commitments shall be applied to the respective Commitments
of the Appropriate Lenders, pro rata according to the amounts of their
respective Commitments; (ii) each Borrowing shall be allocated pro rata among
the Appropriate Lenders according to the amounts of their respective Commitments
(in the case of the making of Loans) or their respective Loans that are to be
included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrower
shall be made for account of the Appropriate Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrower shall be made for account of the
Appropriate Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Appropriate Lenders.


2.13    Sharing of Payments by Lenders.





--------------------------------------------------------------------------------






If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided, that:


(1)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(2)    the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to any Loan Party or any Affiliate
thereof (as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14    Cash Collateral.


(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing,





--------------------------------------------------------------------------------




(ii) as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, (iii) the Borrower shall be required to provide Cash
Collateral pursuant to Section 2.05 or 8.02(c), or (iv) there shall exist a
Defaulting Lender, the Borrower shall immediately (in the case of clause (iii)
above) or within one (1) Business Day (in all other cases) following any request
by the Administrative Agent or the L/C Issuer, provide Cash Collateral in an
amount not less than the applicable Minimum Collateral Amount (determined in the
case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).


(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more blocked, non-interest bearing deposit
accounts at Bank of America. The Borrower shall pay on demand therefor from time
to time all customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (A) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.


2.15    Defaulting Lenders.







--------------------------------------------------------------------------------




(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed by a court of competent
jurisdiction; provided, that, if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.15(a)(v). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.







--------------------------------------------------------------------------------




(iii)    Certain Fees.


(A)    Fees. Each Defaulting Lender shall be entitled to receive fees payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender only to extent allocable to the sum of (1) the outstanding principal
amount of the Revolving Loans funded by it, and (2) its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.14.


(B)    Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.14.


(C)    Defaulting Lender Fees. With respect to any fee payable under Section
2.09(a) and any Letter of Credit Fee not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrower shall (1) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee.


(iv)    Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. Subject to Section 11.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (B) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.


(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject





--------------------------------------------------------------------------------




to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
2.16    Incremental Facility.


(a)    At any time during the period from and after the Closing Date through but
excluding the date that is the second anniversary of the Closing Date, at the
option of the Borrower, as it may elect and specify in writing to the
Administrative Agent (but subject to the conditions set forth in clause (b)
below), the Term Commitments and/or the Revolving Commitments may be increased
by an amount in the aggregate for all such increases of the Commitments not to
exceed $20,000,000 (each such increase, an “Increase”). The Administrative Agent
shall invite each Lender to increase its applicable Commitment (it being
understood that no Lender shall be obligated to increase any Commitment) in
connection with a proposed Increase, and if sufficient Lenders do not agree to
increase their Commitments in connection with such proposed Increase, then the
Administrative Agent or the Borrower may invite any prospective lender who is
reasonably satisfactory to the Administrative Agent and the Borrower to become a
Lender in connection with a proposed Increase. Any Increase shall be in an
amount of at least $5,000,000 and integral multiples of $1,000,000 in excess
thereof. In no event may the Commitments be increased pursuant to this Section
2.16 on more than two (2) occasions in the aggregate for all such Increases.
(b)    Each of the following shall be conditions precedent to any Increase of
the Commitments and the making of the additional portion of the Loans in respect
thereof (each, an “Additional Loan” and collectively, the “Additional Loans”) in
connection therewith:
(i)    The Administrative Agent or the Borrower has obtained the commitment of
one or more Lenders (or other prospective lenders) reasonably satisfactory to
the Administrative Agent and the Borrower to provide the applicable Increase and
any such Lenders (or prospective lenders), the Borrower, and the Administrative
Agent have signed a joinder agreement to this Agreement (an “Increase Joinder”),
in form and substance reasonably satisfactory to the Administrative Agent, to
which such Lenders (or prospective lenders), the Borrower, and the
Administrative Agent are party,
(ii)    each of the conditions precedent set forth in Section 4.2 are satisfied,
(iii)    in connection with any Increase, if any Loan Party or any of its
Subsidiaries owns or will acquire any Margin Stock, the Borrowers shall deliver
to the Administrative Agent an updated Form U-1 (with sufficient additional
originals thereof for each Lender), duly executed and delivered by the Borrower,
together with such other documentation as the Administrative Agent shall
reasonably request, in order to enable the Administrative Agent and the Lenders
to comply with any of the requirements under Regulations T, U or X of the
Federal Reserve Board,
(iv)    The interest rate margins with respect to the Additional Loans to be
made pursuant to the increased Commitments shall be the same as the interest
rate margin applicable to Revolving





--------------------------------------------------------------------------------




Loans or Term Loans, as the case may be, hereunder immediately prior to the
applicable Increase Date (as defined below).
(c)    Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to the Revolving Loans and/or the Term
Loans, as applicable, unless the context otherwise requires, shall include any
Additional Loans made pursuant to this Section 2.16.
(d)    Each of the Lenders (the “Pre-Increase Lenders”) having a Commitment
prior to the effective date of any increase in the Commitments pursuant to this
Section 2.16 (“Increase Date”) shall assign to any Lender which is acquiring a
new or additional Commitment on the Increase Date (the “Post-Increase Lenders”),
and such Post-Increase Lenders shall purchase from each Pre-Increase Lender, at
the principal amount thereof, such interests in the applicable Loans on such
Increase Date as shall be necessary in order that, after giving effect to all
such assignments and purchases, such Loans will be held by Pre-Increase Lenders
and Post-Increase Lenders ratably in accordance with their Pro Rata Share after
giving effect to such increased Commitments.
(e)    The additional Commitments and Additional Loans established pursuant to
this Section 2.16 shall be entitled to all the benefits afforded in respect of
Loans by this Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from any guarantees and the
security interests created by the Loan Documents. The Borrower shall take any
actions reasonably required by the Administrative Agent to ensure and
demonstrate that the Liens and security interests granted by the Loan Documents
continue to be perfected under the Code or otherwise after giving effect to the
establishment of any such new Commitments.    
2.17    LIBOR Unavailability.     (a) Notwithstanding anything to the contrary
in this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:
(i)
adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)
the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii)
syndicated loans currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes (as defined below) and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth





--------------------------------------------------------------------------------




Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.
(a)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (a) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein. Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement.



ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i)    Any and all payments by or on account of any obligation of the
Administrative Agent or any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
Laws. If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent or any Loan Party) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent or a Loan Party, then
the Administrative Agent or such Loan Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.


(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) such Loan
Party or the Administrative Agent shall withhold or make such deductions as are
determined by such Loan Party or the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Loan Party or the Administrative Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(c)    Tax Indemnifications.


(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall also, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.


(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).


(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)    Status of Lenders; Tax Documentation.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)    any Recipient that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Recipient becomes a
Recipient under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Recipient is exempt from U.S. federal
backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(2)    executed originals of IRS Form W-8ECI;


(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or


(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, that, if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit M-4 on behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and


(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.


(iii)    Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.


(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.


(h)     FATCA. For purposes of this Section 3.01, “applicable Law” includes
FATCA.

3.02    Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (a) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.



3.03    Inability to Determine Rates.


(a)     If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i)  the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.


(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.


3.04    Increased Costs; Reserves on Eurodollar Rate Loans.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.


(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.


(d)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.


(e)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).


3.05    Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.


3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower, such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.


3.07    Survival.


All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.



ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01    Conditions of Initial Credit Extension.


The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:


(a)    Execution of Credit Agreement; Loan Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of each Loan Party and a duly authorized officer of each
Lender, (ii) for the account of each Lender requesting a Note, a Note executed
by a Responsible Officer of the Borrower, (iii) counterparts of the Security
Agreement, each Pledge Agreement, and each other Collateral Document to be
executed and delivered as of the Closing Date, executed by a Responsible Officer
of the applicable Loan Parties and a duly authorized officer of each other
Person party thereto, as applicable and (iv) counterparts of any other Loan
Document, executed by a Responsible Officer of the applicable Loan Party and a
duly authorized officer of each other Person party thereto.


(b)    Officer’s Certificate. The Administrative Agent shall have received an
Officer’s Certificate dated the Closing Date, certifying as to the Organization
Documents of each Loan Party (which, to the extent filed with a Governmental
Authority, shall be certified as of a recent date by such Governmental
Authority), the resolutions of the governing body of each Loan Party, the good
standing, existence or its equivalent of each Loan Party and of the incumbency
(including specimen signatures) of the Responsible Officers of each Loan Party.


(c)    Legal Opinions of Counsel. The Administrative Agent shall have received
an opinion or opinions (including, if requested by the Administrative Agent,
local counsel opinions) of counsel for the Loan Parties, dated the Closing Date
and addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent.


(d)    Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 5.05, each in
form and substance satisfactory to each of them.


(e)    Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:


(i)    (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where a
filing would need to be made in order to perfect the Administrative Agent’s
security interest in the Collateral, copies of the financing statements on file
in such jurisdictions and evidence that no Liens exist other than Permitted
Liens and (B) tax lien, judgment and bankruptcy searches;


(ii)    searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;


(iii)    completed UCC financing statements for each appropriate jurisdiction as
is necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;


(iv)    stock or membership certificates, if any, evidencing the Pledged Equity
and undated stock or transfer powers duly executed in blank; in each case to the
extent such Pledged Equity is certificated;


(v)    in the case of any personal property Collateral located at premises
leased by a Loan Party and set forth on Schedule 5.21(g)(ii), such estoppel
letters, consents and waivers from the landlords of such real property to the
extent required to be delivered in connection with Section 6.14 (such letters,
consents and waivers shall be in form and substance satisfactory to the
Administrative Agent, it being acknowledged and agreed that any Landlord Waiver
is satisfactory to the Administrative Agent);


(vi)    to the extent required to be delivered, filed, registered or recorded
pursuant to the terms and conditions of the Collateral Documents, all
instruments, documents and chattel paper in the possession of any of the Loan
Parties, together with allonges or assignments as may be necessary or
appropriate to create and perfect the Administrative Agent’s and the Lenders’
security interest in the Collateral; and


(vii)    Qualifying Control Agreements satisfactory to the Administrative Agent
to the extent required to be delivered pursuant to Section 6.14.


(f)    [Reserved.]


(g)    Liability, Casualty, Property, Terrorism and Business Interruption
Insurance. The Administrative Agent shall have received copies of insurance
certificates. The Loan Parties shall have delivered to the Administrative Agent
an Authorization to Share Insurance Information.


(h)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate signed by a Responsible Officer of the Borrower as to the
financial condition, solvency and related matters of the Loan Parties, after
giving effect to the initial borrowings under the Loan Documents and the other
transactions contemplated hereby.


(i)    Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Closing Date, as to certain financial matters, substantially
in the form of Exhibit P.


(j)    [Reserved.]


(k)    Loan Notice. The Administrative Agent shall have received a Loan Notice
with respect to the Loans to be made on the Closing Date.


(l)    Existing Indebtedness of the Loan Parties. All of the existing
Indebtedness for borrowed money of the Loan Parties (other than Indebtedness
permitted to exist pursuant to Section 7.02) shall be repaid in full and all
security interests related thereto shall be terminated on or prior to the
Closing Date.


(m)    Consents. The Administrative Agent shall have received evidence that all
members, boards of directors, governmental, shareholder and material third party
consents and approvals necessary in connection with the entering into of this
Agreement have been obtained.


(n)    Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to Section 2.09.


(o)    Due Diligence. The Lenders shall have completed a due diligence
investigation of the Borrower and its Affiliates in scope, and with results,
satisfactory to the Lenders.
(p)    PATRIOT Act. Upon the reasonable request of any Lender made at least five
(5) days prior to the Closing Date, the Borrower shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act, in each case, at least three (3) days prior to the
Closing Date;
(q)    [Reserved.]
(r)    Other Documents. All other documents contemplated herein to be executed
and delivered by any Loan Party as of the Closing Date or which the
Administrative Agent or any other Lender may reasonably request or require.


(s)    Additional Information. Such additional information and materials which
the Administrative Agent and/or any Lender shall reasonably request or require
including, without limitation, as applicable, with respect to the identification
and verification of the beneficial ownership of Loan Parties in accordance with
Agent’s procedures therefor.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


4.02    Conditions to all Credit Extensions.


The obligation of each Lender and the L/C Issuer to honor any request for a
Borrowing, an L/C Extension, or a Swingline Loan is subject to the following
conditions precedent:


(a)    Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article II, Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct on and as of the date of such Credit Extension and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects on and as of the
date of such Credit Extension; provided that representations and warranties that
specifically refer to an earlier date shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively.


(b)    Default. No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof.


(c)    Request for Credit Extension. The Administrative Agent and, if
applicable, the L/C Issuer or the Swingline Lender shall have received a
relevant Request for Credit Extension in accordance with the requirements
hereof.


Each request for a Borrowing, an L/C Credit Extension, or a Swingline Loan
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.



4.03    Post-Closing Conditions Subsequent.


The Loan Parties shall cause to be delivered to the Administrative Agent by no
later than the date occurring thirty (30) days after the Closing Date (or such
longer period as the Administrative Agent shall agree to in its reasonable
discretion), insurance endorsements and or insurance binders evidencing
insurance meeting the requirements set forth herein or in the Collateral
Documents or as required by the Administrative Agent, including, without
limitation, (i) standard flood hazard determination forms and (ii) if any
property is located in a special flood hazard area (A) notices to (and
confirmations of receipt by) such Loan Party as to the existence of a special
flood hazard and, if applicable, the unavailability of flood hazard insurance
under the National Flood Insurance Program and (B) evidence of applicable flood
insurance, if available, in each case in such form, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994 or as
otherwise required by the Administrative Agent. For the avoidance of doubt, as
of the date hereof, Administrative Agent has not required evidence of compliance
with (i) or (ii) of this subsection.



ARTICLE V

REPRESENTATIONS AND WARRANTIES


Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:


5.01    Existence, Qualification and Power.


Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. The copy of the Organization
Documents of each Loan Party provided to the Administrative Agent pursuant to
the terms of this Agreement is a true and correct copy of each such document,
each of which is valid and in full force and effect.


5.02    Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries, except for any conflict
with or breach or contravention of any Contractual Obligation that could not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.


5.03    Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by any
Loan Party of this Agreement or any other Loan Document, (b) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents,
(c) the perfection or maintenance of the Liens created under the Collateral
Documents (including the first priority nature thereof) other than
(i) authorizations, approvals, actions, notices and filings which have been duly
obtained, (ii) filings to perfect the Liens created by the Collateral Documents,
and (iii) filings required under federal securities laws.


5.04    Binding Effect.


This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other laws affecting
creditors’ rights generally and subject to general principles of equity.


5.05    Financial Statements; No Material Adverse Effect.


(a)    Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholder’s equity for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.


(b)    Quarterly Financial Statements. The unaudited Consolidated balance sheets
of the Borrower and its Subsidiaries dated June 30, 2018, and the related
Consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.


(c)    Material Adverse Effect. Since the date of the balance sheet included in
the Audited Financial Statements there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.



5.06    Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.


5.07    No Default.


Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.


5.08    Ownership of Property.


Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


5.09    Environmental Compliance.


(a)    The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


(b)    Except in each of the following cases as could not reasonably be expected
to result in any material liability to any Loan Party or any of its
Subsidiaries: (i) none of the properties currently or formerly owned or operated
by any Loan Party or any of its Subsidiaries is listed or, to the best knowledge
of the Loan Parties, proposed for listing on the NPL or on the CERCLIS or any
analogous foreign, state or local list or, to the best knowledge of the Loan
Parties, is adjacent to any such property; (ii) there are no and to the best
knowledge of the Loan Parties never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the best knowledge of the Loan Parties, on any property
formerly owned or operated by any Loan Party or any of its Subsidiaries; (iii)
there is no asbestos or asbestos-containing material on any property currently
owned or operated by any Loan Party or any of its Subsidiaries in violation of
any Environmental Laws; and (iv) Hazardous Materials have not been released,
discharged or disposed of in violation of any Environmental Laws on any property
currently or owned or operated by any Loan Party or to the best knowledge of the
Loan Parties, any property formerly owned or operated by any Loan Party or any
of its Subsidiaries.


(c)    Neither any Loan Party nor any of its Subsidiaries is undertaking, or has
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law, that could reasonably be expected to result in any material liability to
any Loan Party or any of its Subsidiaries; and all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.


5.10    Insurance.


The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The general liability, casualty, property,
terrorism and business interruption insurance coverage of the Loan Parties as in
effect on the Closing Date, and as of the last date such Schedule was required
to be updated in accordance with Sections 6.02, 6.13 and 6.14, is outlined as to
carrier, policy number, expiration date, type, amount and deductibles on
Schedule 5.10 and such insurance coverage complies with the requirements set
forth in this Agreement and the other Loan Documents.


5.11    Taxes.


Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary that could, if made,
reasonably be expected to have a Material Adverse Effect, nor is there any tax
sharing agreement applicable to the Borrower or any Subsidiary, that could
reasonably be expected to have a Material Adverse Effect.


5.12    ERISA Compliance.


(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of the Loan Parties, nothing has occurred that would prevent
or cause the loss of such tax-qualified status.


(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.


(c)    (i) No ERISA Event has occurred, and no Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and no Loan Party nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iii) no Loan Party nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.


(d)    Neither the Borrower nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (i) on the Closing Date, those
listed on Schedule 5.12 hereto and (ii) thereafter, Pension Plans not otherwise
prohibited by this Agreement.


5.13    Margin Regulations; Investment Company Act.


(a)    Margin Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than twenty-five percent (25%) of the value of
the assets (either of the Borrower only or of the Loan Parties on a Consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock.


(b)    Investment Company Act. Neither the Borrower nor any Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.


5.14    Disclosure.


The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information (excluding projected financial information,
other forward-looking information and general industry or economic information)
furnished in writing by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished, and taken as a whole with all other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. With respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.


5.15    Compliance with Laws.


Each Loan Party and each Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.


5.16    Solvency.


The Borrower is, individually and together with its Subsidiaries on a
Consolidated basis, Solvent.


5.17    Casualty, Etc.


Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


5.18    Sanctions Concerns and Anti-Corruption Laws.


(a)    Sanctions Concerns . No Loan Party, nor any Subsidiary, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.


(b)    Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.


5.19    Responsible Officers.


Set forth on Schedule 1.01(c) are Responsible Officers, holding the offices or
positions indicated next to their respective names, as of the Closing Date and
as of the last date such Schedule was required to be updated in accordance with
Sections 6.02, 6.13 and 6.14, and such Responsible Officers who are officers are
the duly elected and qualified officers of such Loan Party and are duly
authorized to execute and deliver, on behalf of the respective Loan Party, this
Agreement, the Notes and the other Loan Documents.


5.20    Subsidiaries; Equity Interests; Loan Parties.


(a)    Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set
forth on Schedule 5.20(a), is the following information which is true and
complete in all respects as of the Closing Date and as of the last date such
Schedule was required to be updated in accordance with Sections 6.02, 6.13 and
6.14: (i) a complete and accurate list of all Subsidiaries, joint ventures and
partnerships and other equity investments of the Loan Parties as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Sections 6.02, 6.13 and 6.14, (ii) the number of outstanding
shares of each class of Equity Interests in each Subsidiary that is directly
owned by a Loan Party, the number and percentage of such Equity Interests owned
by the Loan Parties and their Subsidiaries, and the class or nature of such
Equity Interests (i.e. voting, non-voting, preferred, etc.), and (iii) the
percentage of outstanding Equity Interests of any other Subsidiary owned by the
Loan Parties and their Subsidiaries and the owners thereof. The outstanding
Equity Interests in all Subsidiaries are validly issued, fully paid and
non-assessable and are owned free and clear of all Liens (other than as
contemplated in connection with the Loan Documents). There are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to the Equity Interests
(other than the Borrower) of any Loan Party or any Subsidiary thereof, except as
contemplated in connection with the Loan Documents.


(b)    Loan Parties. Set forth on Schedule 5.20(b) is a complete and accurate
list of all Loan Parties, showing as of the Closing Date, or as of the last date
such Schedule was required to be updated in accordance with Sections 6.02, 6.13
and 6.14, (as to each Loan Party) (i) the exact legal name, (ii) any former
legal names of such Loan Party in the four (4) months prior to the Closing Date,
(iii) the jurisdiction of its incorporation or organization, as applicable,
(iv) the type of organization, (v) the jurisdictions in which such Loan Party is
qualified to do business, (vi) the address of its chief executive office,
(vii) the address of its principal place of business, (viii) its U.S. federal
taxpayer identification number or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number (if any) issued to it by the jurisdiction of its incorporation or
organization, (ix) its organization identification number (if any) issued by its
jurisdiction of incorporation or organization, (x) ownership information (e.g.
publicly held or if private or partnership, the owners and partners of each of
the Loan Parties) and (xi) the industry or nature of business of such Loan
Party.


5.21    Collateral Representations.


(a)    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Loan Parties
in the Collateral described therein. Except for filings completed prior to the
Closing Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.


(b)    Intellectual Property. Set forth on Schedule 5.21(b), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Sections 6.13 and 6.14, is a list of all Intellectual Property
registered in the U.S. Patent and Trademark Office or U.S. Copyright Office
(including all applications for registration and issuance in either such office
and all internet domain names) owned by each of the Loan Parties and all inbound
exclusive Intellectual Property license rights of each Loan Party as to which
such Loan Party has registered (or applied to register) its rights in either
such office (including in each case the name/title, current owner, registration
or application number, and registration or application date).


(c)    Documents, Instrument, and Tangible Chattel Paper. Set forth on
Schedule 5.21(c), as of the Closing Date and as of the last date such Schedule
was required to be updated in accordance with Sections 6.13 and 6.14, is a
description of all Documents, Instruments, and Tangible Chattel Paper of the
Loan Parties (including the Loan Party owning such Document, Instrument and
Tangible Chattel Paper and such other information as reasonably requested by the
Administrative Agent).


(d)    Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, and
Securities Accounts.


(i)    Set forth on Schedule 5.21(d)(i), as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with
Section 6.14, is a description of all Deposit Accounts and Securities Accounts
of the Loan Parties, including the name of (A) the applicable Loan Party, (B) in
the case of a Deposit Account, the depository institution and monthly average
balance held in such Deposit Account and whether such account is a zero balance
account or a payroll account, and (C) in the case of a Securities Account, the
Securities Intermediary or issuer and the average aggregate monthly market value
held in such Securities Account, as applicable.


(ii)    Set forth on Schedule 5.21(d)(ii), as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with Sections
6.13 and 6.14, is a description of all Electronic Chattel Paper and
Letter-of-Credit Rights of the Loan Parties, including the name of (A) the
applicable Loan Party, (B) in the case of Electronic Chattel Paper, the account
debtor and (C) in the case of Letter-of-Credit Rights, the issuer or nominated
person, as applicable.


(e)    Commercial Tort Claims. Set forth on Schedule 5.21(e), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Sections 6.13 and 6.14, is a description of all Commercial Tort
Claims of the Loan Parties (detailing such Commercial Tort Claim in such detail
as reasonably requested by the Administrative Agent).


(f)    Pledged Equity Interests. Set forth on Schedule 5.21(f), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Sections 6.02, 6.13 and 6.14, is a list of (i) all Pledged
Equity and (ii) all other Equity Interests required to be pledged to the
Administrative Agent pursuant to the Collateral Documents (in each case,
detailing the Grantor (as defined in the Security Agreement), the Person whose
Equity Interests are pledged, the number of shares of each class of Equity
Interests of such Person, the certificate number(s), if any, and percentage
ownership of outstanding shares of each class of Equity Interests and the class
or nature of such Equity Interests (i.e. voting, non-voting, preferred, etc.).


(g)    Properties.


(i)    Set forth on Schedule 5.21(g)(i), as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with
Sections 6.02, 6.13 and 6.14, is a list of all Mortgaged Properties (including
(i) the name of the Loan Party owning such Mortgaged Property, (ii) the number
of buildings located on such Mortgaged Property, (iii) the property address, and
(iv) the city, county, state and zip code which such Mortgaged Property is
located.


(ii)    Set forth on Schedule 5.21(g)(ii), as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with
Sections 6.02, 6.13 and 6.14, is a list of (A) each headquarter location of the
Loan Parties, (B) each other location where any significant administrative or
governmental functions are performed, (C) each other location where the Loan
Parties maintain any books or records (electronic or otherwise) not otherwise
maintained at a headquarters location disclosed pursuant to clause (A) above,
and (D) each location where any tangible personal property Collateral is located
at any premises owned or leased by a Loan Party having a Collateral value in
excess of $500,000 (in each case, including (1) an indication if such location
is leased or owned, (2), if leased, the name of the lessor, and if owned, the
name of the Loan Party owning such property, and (3) the address of such
property (including, the city, county, state and zip code)).


(h)    Material Contracts. Set forth on Schedule 5.21(h) is a complete and
accurate list of all Material Contracts of the Loan Parties as of the Closing
Date; the Borrower has made available to the Administrative Agent a true,
correct, and complete list identifying each such Material Contract not
previously filed and currently available for review as an exhibit to a filing of
the Borrower with the SEC.


5.22    EEA Financial Institutions.


No Loan Party is an EEA Financial Institution.


5.23    Regulation H.


No Mortgaged Property is a Flood Hazard Property unless the Administrative Agent
shall have received the following: (a) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(i) as to the fact that such Mortgaged Property is a Flood Hazard Property, (ii)
as to whether the community in which each such Flood Hazard Property is located
is participating in the National Flood Insurance Program, and (iii) such other
flood hazard determination forms, notices and confirmations thereof as requested
by the Administrative Agent, and (b) copies of insurance policies or
certificates of insurance of the applicable Loan Party evidencing flood
insurance reasonably satisfactory to the Administrative Agent and naming the
Administrative Agent as loss payee on behalf of the Lenders. All flood hazard
insurance policies required hereunder have been obtained and remain in full
force and effect, and the premiums thereon have been paid in full.


5.24    Designation as Senior Indebtedness.


The Obligations constitute “Designated Senior Indebtedness” or any similar
designation (with respect to indebtedness having the maximum rights as “senior
debt”) under and as defined in any agreement governing any Subordinated Debt and
the subordination provisions set forth in each such agreement are in full force
and effect.


5.25    Intellectual Property; Licenses, Etc.


Each Loan Party and each of its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except as could not reasonably be
expected to have a Material Adverse Effect. To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries infringes upon any rights
held by any other Person, except as could not reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


5.26    Labor Matters.


There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any of its Subsidiaries as of the Closing Date
and neither the Borrower nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five (5) years
preceding the Closing Date.



ARTICLE VI

AFFIRMATIVE COVENANTS


Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:


6.01    Financial Statements.


Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:


(a)    Audited Financial Statements. As soon as available, but in any event
within one hundred twenty (120) days after the end of each fiscal year of the
Borrower, a Consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related Consolidated statements of
income or operations, changes in shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, (i) such Consolidated statements to be audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception (except for such qualification or exception arising
solely from the current scheduled maturity of the Loans) or any qualification or
exception as to the scope of such audit.


(b)    Quarterly Financial Statements. As soon as available, but in any event
within sixty (60) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ended September 30, 2018), a Consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related Consolidated
statements of income or operations and cash flows for such fiscal quarter and
for the portion of the Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP certified by the
chief executive officer, chief financial officer, chief accounting officer, or
controller who is a Responsible Officer of the Borrower as fairly presenting the
Consolidated financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries, subject only to normal
year-end audit adjustments and the absence of footnotes.


(c)    Management Discussion Analysis. Contemporaneously with the financial
statements delivered pursuant to subparagraphs (a) and (b) above, a copy of the
current management discussion and analysis.


(d)    Business Plan and Budget. As soon as available, but in any event within
sixty (60) days after the end of each fiscal year of the Borrower, an annual
business plan and budget of the Loan Parties on a Consolidated basis, including
forecasts prepared by management of the Borrower, in form reasonably
satisfactory to the Administrative Agent, of Consolidated balance sheets and
statements of income or operations and cash flows of the Loan Parties on a
quarterly basis for the immediately following fiscal year.


As to any information contained in materials furnished pursuant to Section
6.02(f) or (g), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.


6.02    Certificates; Other Information.


Deliver to the Administrative Agent and each Lender, in the form prescribed
below (or, if no form is prescribed, in form reasonably satisfactory to the
Administrative Agent):


(a)    Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal quarter ended September 30, 2018, a
duly completed Compliance Certificate signed by the chief executive officer,
chief financial officer, chief accounting officer, or controller which is a
Responsible Officer of the Borrower. Unless the Administrative Agent or a Lender
requests executed originals, delivery of the Compliance Certificate may be by
electronic communication including fax or email and shall be deemed to be an
original and authentic counterpart thereof for all purposes.


(b)    Updated Schedules. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(a) with respect to the financial
statements referred to in Section 6.01(a), the following updated Schedules to
this Agreement (which may be attached to the Compliance Certificate) to the
extent required to make the representation related to such Schedule true and
correct as of the date of such Compliance Certificate: Schedules 1.01(c), 5.10,
5.20(a), 5.20(b), 5.21(f), 5.21(g)(i), and 5.21(g)(ii).


(c)    Calculations. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(a) required to be delivered with the
financial statements referred to in Section 6.01(a), a certificate (which may be
included in such Compliance Certificate) including the amount of all Restricted
Payments, Investments (including Permitted Acquisitions), Dispositions, and
Equity Issuances that were made during the prior fiscal year and amounts
received in connection with any Extraordinary Receipt during the prior fiscal
year.


(d)    Changes in Entity Structure. Within ten (10) days prior (or such shorter
period as agreed by the Administrative Agent) to any merger, consolidation,
dissolution or other change in entity structure of any Loan Party (or any of its
Subsidiaries whose Equity Interests (or any portion thereof) are pledged
pursuant to any Collateral Document), provide notice of such change in entity
structure to the Administrative Agent, along with such other information as
reasonably requested by the Administrative Agent. Provide notice to the
Administrative Agent, not less than ten (10) days prior (or such shorter period
of time as agreed to by the Administrative Agent) of any change in any Loan
Party’s legal name, state of organization, or organizational existence.


(e)    Audit Reports; Management Letters; Recommendations. Promptly after any
request by the Administrative Agent or any Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any of its Subsidiaries, or any audit of any of them.


(f)    Annual Reports; Etc. . Except to the extent publicly filed, promptly
after the same are available, copies of each annual report, proxy or financial
statement or other report or communication sent generally to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto.


(g)    Subordinated Debt Statements and Reports. Promptly after the furnishing
thereof, copies of any statement or report furnished to any holder of
Subordinated Debt of any Loan Party or of any of its Subsidiaries pursuant to
the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section.


(h)    SEC Notices. Promptly, and in any event within five (5) Business Days
after receipt thereof by any Loan Party or any Subsidiary thereof, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof.


(i)    Notices. Not later than five (5) Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of all notices, requests and
other documents (including amendments, waivers and other modifications) so
received under or pursuant to any instrument, indenture, loan or credit or
similar agreement regarding or related to any breach or default by any party
thereto or any other event, in each case that could constitute a Default
hereunder or otherwise have a Material Adverse Effect and, from time to time
upon request by the Administrative Agent, such information and reports regarding
such instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may reasonably request.


(j)    Environmental Notice. Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could (i) reasonably be expected to have a Material Adverse Effect
or (ii) cause any property described in the Mortgages to be subject to any
material restrictions on ownership, occupancy, use or transferability under any
Environmental Law.


(k)    Additional Information. Promptly, such additional information regarding
the business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(f) or (g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 1.01(a); or
(b) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that: the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.


The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (B) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (1) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(2) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, the Arranger, the
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (3) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (4) the Administrative Agent and any Affiliate
thereof and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”


6.03    Notices.


Promptly, but in any event within two (2) Business Days, notify the
Administrative Agent and each Lender:


(a)    of the occurrence of any Default;


(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including any such matter constituting (i) breach
or non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;


(c)    of the occurrence of any ERISA Event;


(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; and


(e)    of any (i) Equity Issuance for which the Borrower is required to make a
mandatory prepayment pursuant to Section 2.05(b)(i), and (ii) receipt of any
Extraordinary Receipt for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.05(b)(iii); and


(f) any litigation or similar proceedings against any Loan Party in which the
amount claimed against any Loan Party and not covered by insurance is One
Million Dollars ($1,000,000) or more.


Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.


6.04    Payment of Obligations.


Pay and discharge as the same shall become due and payable, all its material
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets in excess of
$100,000 in the aggregate, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; and (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property (it
being acknowledged and agreed that the existence of a Permitted Lien, in and of
itself, as a result of any such non-payment shall not constitute an Event of
Default).


6.05    Preservation of Existence, Etc.


(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05;


(b)    take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and


(c)    preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.



6.06    Maintenance of Properties.


(a)    Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted;


(b)    make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and
(c)    occupy each Mortgaged Property.


6.07    Maintenance of Insurance.


(a)    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons, including, without limitation, (i) terrorism insurance,
(ii) flood hazard insurance on all Mortgaged Properties (if any) that are Flood
Hazard Properties, on such terms and in such amounts as required by the National
Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent, and (iii) as promptly as reasonably practicable after
written notice from Administrative Agent, Borrower shall obtain such additional
insurance as Administrative Agent may reasonably request.




(b)    Evidence of Insurance. Cause the Administrative Agent to be named as
lenders’ loss payable, loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect of any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Administrative Agent, each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled (or ten (10) days prior notice
in the case of cancellation due to the nonpayment of premiums). Annually, upon
expiration of current insurance coverage, the Loan Parties shall provide, or
cause to be provided, to the Administrative Agent, such evidence of insurance as
required by the Administrative Agent, including, but not limited to:
(i) certified copies of such insurance policies, (ii) evidence of such insurance
policies (including, without limitation and as applicable, ACORD Form 28
certificates (or similar form of insurance certificate), and ACORD Form 25
certificates (or similar form of insurance certificate)), (iii) declaration
pages for each insurance policy and (iv) lender’s loss payable endorsement if
the Administrative Agent for the benefit of the Secured Parties is not on the
declarations page for such policy. As requested by the Administrative Agent, the
Loan Parties agree to deliver to the Administrative Agent an Authorization to
Share Insurance Information.


(c)    Redesignation. Promptly notify the Administrative Agent of any Mortgaged
Property that is, or becomes, a Flood Hazard Property.


6.08    Compliance with Laws.


Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.


6.09    Books and Records.


Maintain proper books of record and account, in which full, true and correct (in
all material respects) entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Loan Party or such Subsidiary, as the case may be.


6.10    Inspection Rights.


Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.


6.11    Use of Proceeds.


Use the proceeds of the Credit Extensions for general corporate purposes not in
contravention of any Law or of any Loan Document.



6.12    Material Contracts.


Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.


6.13    Covenant to Guarantee Obligations.


The Loan Parties will cause each of their Subsidiaries (other than any CFC)
whether newly formed, after acquired or otherwise existing to promptly (and in
any event within thirty (30) days after such Subsidiary is formed or acquired
(or such longer period of time as agreed to by the Administrative Agent in its
reasonable discretion)) become a Guarantor hereunder by way of execution of a
Joinder Agreement; provided, however, no Foreign Subsidiary shall be required to
become a Guarantor. In connection therewith, the Loan Parties shall give notice
to the Administrative Agent not less than ten (10) days prior to creating a
Subsidiary (or such shorter period of time as agreed to by the Administrative
Agent in its reasonable discretion), or acquiring the Equity Interests of any
other Person. In connection with the foregoing, the Loan Parties shall deliver
to the Administrative Agent, with respect to each new Guarantor to the extent
applicable, substantially the same documentation required pursuant to
Sections 4.01(b) – (f), (j) and 6.14 and such other documents or agreements as
the Administrative Agent may reasonably request, including without limitation,
updated Schedules 1.01(c), 5.10, 5.12, 5.20(a), 5.20(b), 5.21(b)(i),
5.21(b)(ii), 5.21(c), 5.21(d)(i), 5.21(d)(ii), 5.21(e), 5.21(f), 5.21(g)(i), and
5.21(g)(ii).


6.14    Covenant to Give Security.


(a)    Equity Interests and Personal Property. Each Loan Party will cause the
Pledged Equity and all of its tangible and intangible personal property now
owned or hereafter acquired by it (and any Real Property acquired by it after
the Closing Date having a fair market value in excess of $1,500,000, with
respect to which Loan Parties hereby agree promptly following the acquisition
thereof to provide a Mortgage in favor of the Administrative Agent, together
with all applicable Mortgaged Property Support Documents) to be subject at all
times to a first priority, perfected Lien (subject to Permitted Liens to the
extent permitted by the Loan Documents) in favor of the Administrative Agent for
the benefit of the Secured Parties to secure the Secured Obligations pursuant to
the terms and conditions of the Collateral Documents. Each Loan Party shall
provide opinions of counsel and any filings and deliveries reasonably necessary
in connection therewith to perfect the security interests therein, all in form
and substance reasonably satisfactory to the Administrative Agent.


(b)    Landlord Waivers. In the case of (i) each headquarter location of the
Loan Parties, each other location where any significant administrative or
governmental functions are performed and each other location where the Loan
Parties maintain any books or records (electronic or otherwise) with respect to
their assets or properties, which books or records are not also maintained at a
headquarters location and (ii) any tangible personal property Collateral located
at any other premises leased by a Loan Party containing tangible personal
property Collateral with a value in excess of $500,000 per location, the Loan
Parties will provide the Administrative Agent with such estoppel letters,
consents and waivers from the landlords on such real property to the extent (A)
requested by the Administrative Agent and (B) the Loan Parties are able to
secure such letters, consents and waivers after using commercially reasonable
efforts (such letters, consents and waivers shall be in form and substance
satisfactory to the Administrative Agent).


(c)    Account Control Agreements. Each of the Loan Parties shall not open,
maintain or otherwise have any deposit or other accounts (including securities
accounts) at any bank or other financial institution, or any other account where
money or securities are or may be deposited or maintained with any Person, other
than (a) the accounts set forth on Schedule 5.21(d)(i) and designated as
unrestricted accounts; provided, that, to the extent that such accounts are not
maintained with Administrative Agent or an Affiliate thereof, the aggregate
balance in all such accounts does not exceed $500,000, (b) deposit accounts that
are maintained at all times with the Administrative Agent or an Affiliate
thereof or with other depositary institutions as to which the Administrative
Agent shall have received a Qualifying Control Agreement, (c) securities
accounts that are maintained at all times with the Administrative Agent or an
Affiliate thereof or with other financial institutions as to which the
Administrative Agent shall have received a Qualifying Control Agreement, (d)
deposit accounts established solely as payroll, fiduciary or trust accounts in
the ordinary course of business and other zero balance accounts, and (e) other
deposit accounts, so long as at any time the aggregate balance in all such
accounts does not exceed $500,000.


(d)    Updated Schedules. Concurrently with the delivery of any Collateral
pursuant to the terms of this Section, the Borrower shall provide the
Administrative Agent with the applicable updated Schedule(s): 5.20(a),
5.21(b)(i), 5.21(b)(ii), 5.21(c), 5.21(d)(i), 5.21(d)(ii), 5.21(e), 5.21(f),
5.21(g)(i), and 5.21(g)(ii).


(e)    Further Assurances. At any time upon request of the Administrative Agent,
promptly execute and deliver any and all further instruments and documents and
take all such other action as the Administrative Agent may deem necessary or
desirable to maintain in favor of the Administrative Agent, for the benefit of
the Secured Parties, Liens and insurance rights on the Collateral that are duly
perfected in accordance with the requirements of, or the obligations of the Loan
Parties under, the Loan Documents and all applicable Laws.


(f)    Excluded Property. The provisions of this Section 6.14 shall not apply
with respect to Assets of any Loan Party constituting Excluded Property.


6.15    Further Assurances.


Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.


6.16    PATRIOT Act and Beneficial Ownership Regulation Obligation.


Promptly following any request therefor, provide information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation.




6.17    Compliance with Environmental Laws.


Except in each of the following cases as could not reasonably be expected to
result in any material liability to any Loan Party or any of its Subsidiaries,
comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and to the extent required
by any Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all Environmental Laws; provided, however,
that neither the Borrower nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.


6.18    Preparation of Environmental Reports.


At the reasonable request of the Required Lenders from time to time, provide to
the Lenders within sixty (60) days after such request, at the expense of the
Borrower, an environmental site assessment report for any of its properties
described in such request, prepared by an environmental consulting firm
acceptable to the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance, removal or
remedial action in connection with any Hazardous Materials on such properties;
without limiting the generality of the foregoing, if the Administrative Agent
determines at any time that a material risk exists that any such report will not
be provided within the time referred to above, the Administrative Agent may
retain an environmental consulting firm to prepare such report at the expense of
the Borrower, and the Borrower hereby grants and agrees to cause any Subsidiary
that owns any property described in such request to grant at the time of such
request to the Administrative Agent, the Lenders, such firm and any agents or
representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
an assessment.



6.19    Anti-Corruption Laws.


Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.



ARTICLE VII

NEGATIVE COVENANTS


Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:


7.01    Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):


(a)    Liens pursuant to any Loan Document or pursuant to any Secured Hedge
Agreement or Secured Cash Management Agreement permitted hereunder;


(b)    Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(b);


(c)    Liens for Taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(d)    Statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted; provided, that, adequate reserves with respect thereto are
maintained on the books of the applicable Person;


(e)    pledges or deposits (including obligations with respect to letters of
credit or bank guarantees issued in lieu thereof) in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;


(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature (including obligations
with respect to letters of credit or bank guarantees issued in lieu thereof)
incurred in the ordinary course of business;


(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(h)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 8.01(h);


(i)    Liens securing Indebtedness permitted under Section 7.02(c); provided,
that, (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;


(j)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any of its Subsidiaries with any Lender, in each
case in the ordinary course of business in favor of the bank or banks with which
such accounts are maintained, securing solely the customary amounts owing to
such bank with respect to cash management and operating account arrangements;
provided, that, in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;


(k)    Liens arising out of judgments or awards not resulting in an Event of
Default; provided, that, the applicable Loan Party or Subsidiary shall in good
faith be prosecuting an appeal or proceedings for review;


(l)    Any interest or title of a lessor, lessee, licensor, licensee or
sublessor or sublessee under any lease, license or sublease entered into by any
Loan Party or any Subsidiary thereof in the ordinary course of business and
covering only the assets so leased, licensed or subleased, and any statutory
Liens securing obligations to landlords under leases, in the ordinary course of
business;


(m)    Liens of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection;


(n)    Any zoning, building or similar laws or rights reserved to or vested in
any Governmental Authority;


(o)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger or consolidation and do not extend to any assets
other than those of the Person merged into or consolidated with the Borrower or
such Subsidiary or acquired by the Borrower or such Subsidiary; and


(p)    other Liens securing Indebtedness or other obligations in an aggregate
outstanding principal amount not to exceed $250,000, provided, that, no such
Lien shall extend to or cover any Collateral.


7.02    Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness, except:


(a)    Indebtedness under the Loan Documents;


(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions thereof; provided,
that, the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension;


(c)    (i) Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness under this clause (i) at any one time
outstanding shall not exceed $10,000,000; and (ii) Indebtedness of a Person that
becomes a subsidiary after the date hereof in connection with a Permitted
Acquisition (but not incurred in contemplation thereof) in respect of
Capitalized Leases, Synthetic Lease Obligations and purchase money obligations
for fixed or capital assets within the limitations set forth in Section 7.01(i);
provided, however, that the aggregate amount of all such Indebtedness under this
clause (ii) at any one time outstanding shall not exceed $5,000,000;


(d)    Unsecured Indebtedness of a Subsidiary of the Borrower owed to the
Borrower or a Subsidiary of the Borrower, which Indebtedness shall (i) to the
extent required by the Administrative Agent, be evidenced by promissory notes
which (in the case of any such Indebtedness owed to a Loan Party) shall be
pledged to the Administrative Agent as Collateral for the Secured Obligations in
accordance with the terms of the Security Agreement, (ii) with respect to any
such Indebtedness owed by a Loan Party to a Subsidiary that is not a Loan Party,
be on terms (including subordination terms) reasonably acceptable to the
Administrative Agent and (iii) be otherwise permitted under the provisions of
Section 7.03 (“Intercompany Debt”);


(e)    Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any wholly-owned Subsidiary;


(f)    Contingent Indebtedness arising from the endorsement of instruments in
the ordinary course of business;


(g)    Indebtedness arising under Cash Management Agreements in the ordinary
course of business;


(h)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and not for speculative purposes, and (ii) such Swap Contract does not contain
any provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party\


(i)    Indebtedness secured by Liens permitted by Section 7.01(p), and
extensions, renewals and refinancing thereof, provided that the aggregate
principal amount of all such Indebtedness at any time outstanding shall not
exceed $250,000;


(j)    in connection with any Permitted Acquisition, Indebtedness owing to
seller(s) of a Target in the form of unsecured seller notes, earnouts or other
deferred purchase price payment obligations incurred in connection therewith;
provided, that, (i) (A) at the time of incurrence of any such Indebtedness, and
after giving effect thereto, no Event of Default then exists or would result
therefrom, and (B) the amount of such Indebtedness for any Permitted Acquisition
shall not exceed 50% of the Cost of Acquisition for such Permitted Acquisition,
and (ii) it is hereby acknowledged and agreed that, as provided in the
definition of “Consolidated Funded Indebtedness” and clause (d) of the
definition of “Indebtedness” herein (as applicable), all such amounts shall
constitute Indebtedness for all purposes under this Agreement, including for
purposes of determining Pro Forma Compliance with the financial covenants set
forth in Section 7.11;


(k)    Indebtedness secured by Liens permitted by Section 7.01(e) or Section
7.01(f), incurred in the ordinary course of business;


(l)    Indebtedness consisting of unpaid insurance premiums (not in excess of
one (1) year’s premiums) owing to insurance companies and insurance brokers
incurred in connection with the financing of insurance premiums in the ordinary
course of business;


(m)    unsecured Indebtedness incurred by the Company to repurchase common
Equity Interests of the Borrower issued to employees, consultants, agents,
officers and directors of the Borrower to the extent permitted under Section
7.06(b); provided, that, at the time of incurrence of any such Indebtedness, and
after giving effect thereto, no Event of Default exists or would result
therefrom; and


(m)    other unsecured Indebtedness not contemplated by the above provisions in
an aggregate principal amount not to exceed $100,000 at any time outstanding;
provided, that, at the time of the incurrence thereof the Loan Parties are in
Pro Forma Compliance with each of the financial covenants set forth in Section
7.11.


7.03    Investments.


Make or hold any Investments, except:


(a)    Investments held by the Borrower and its Subsidiaries in the form of cash
or Cash Equivalents;


(b)    advances to officers, directors and employees of the Loan Parties in an
aggregate amount not to exceed $250,000 at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes;


(c)    (i) Investments by the Loan Parties in their respective Subsidiaries
outstanding on the date hereof, (ii) additional Investments by the Loan Parties
in other Loan Parties, (iii) additional Investments by Subsidiaries of the
Borrower that are not Loan Parties in other Subsidiaries that are not Loan
Parties, (iv) so long as no Default has occurred and is continuing or would
result from such Investment at the time of the making thereof, and so long as
the sum of the cash and Cash Equivalents of the Loan Parties and aggregate
principal amount of Revolving Loans available to be borrowed under Section
2.01(b) hereof, each determined at the time of the making of such Investment,
shall be at least $5,000,000, (x) additional Investments (excluding
Acquisitions) by the Loan Parties in Subsidiaries that are not Loan Parties or
(y) Investments consisting of the Cost of Acquisition (or portion thereof)
attributable to any Permitted Acquisition of a CFC and any Subsidiaries thereof
(excluding in any event any portion of any such Cost of Acquisition consisting
of the value of any Equity Interests of the Borrower referenced in clause (a) of
the definition thereof), which Cost of Acquisition is paid or funded by a Loan
Party, provided that the aggregate outstanding amount of such Investments under
this clause (iv) made from and after the date hereof does not exceed $5,000,000
(no more than $2,500,000 of which may consist of Investments under sub-clause
(x) of this clause (iv));


(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(e)    Guarantees permitted by Section 7.02;


(f)    Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03;


(g)    Permitted Acquisitions (other than of CFCs and Subsidiaries held directly
or indirectly by a CFC which Investments are covered by Section 7.03(c)(iv));


(h)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business; and


(i)    other Investments not contemplated by the above provisions not exceeding
$5,000,000 in the aggregate during the term hereof; provided, that, (x) so long
as no Default has occurred and is continuing or would result from such
Investment at the time of the making thereof, and (y) the sum of the cash and
Cash Equivalents of the Loan Parties and aggregate principal amount of Revolving
Loans available to be borrowed under Section 2.01(b) hereof, each determined at
the time of the making of such Investment, shall be at least $5,000,000.



7.04    Fundamental Changes.


Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:


(a)    any Subsidiary may merge with (i) the Borrower; provided, that, the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Loan Party is merging with another
Subsidiary, such Loan Party shall be the continuing or surviving Person;


(b)    any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another Loan
Party, and subsequently dissolve in accordance with applicable Laws;


(c)    any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party, and subsequently dissolve in accordance with applicable Laws;


(d)    in connection with any Permitted Acquisition, any Subsidiary of the
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it; provided, that, (i) the Person
surviving such merger shall be a wholly-owned Subsidiary of the Borrower and
(ii) in the case of any such merger to which any Loan Party (other than the
Borrower) is a party, the surviving Person shall be such Loan Party or become a
Loan Party in accordance with Section 6.13; and


(e)    so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving Person and (ii) in the case of any
such merger to which any Loan Party (other than the Borrower) is a party, the
surviving Person shall be such Loan Party or become a Loan Party in accordance
with Section 6.13.


7.05    Dispositions.


Make any Disposition or enter into any agreement to make any Disposition,
except:


(a)    Permitted Transfers;


(b)    Dispositions of property that is obsolete or worn out or no longer used
or useful in the conduct of business of the Loan Parties and their Subsidiaries
and that is disposed of in the ordinary course of business;


(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;


(d)    Dispositions permitted by Section 7.04 or Section 7.06 or constituting
Investments permitted under Section 7.03; and


(e)    Dispositions of accounts receivables to a third party in connection with
the compromise, settlement or collection thereof in the ordinary course of
business exclusive of factoring or similar arrangements so long as (i) the
account debtor with respect thereto has instituted or consented to the
institution of any proceeding under any Debtor Relief Law and (ii) all such
Dispositions do not exceed $500,000 in the aggregate in any fiscal year.


7.06    Restricted Payments.


Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:


(a) so long as no Default shall have occurred and be continuing at the time of
any action described below or would result therefrom:


(i)    each Subsidiary may make Restricted Payments to any Person that owns
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made; and


(ii)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in common Equity Interests of such Person;
and


(b) so long (i) no Event of Default shall have occurred and be continuing at the
time of the taking of any action described below, or would result therefrom, and
(ii) as of the taking of such action and after giving effect thereto, (A) the
Loan Parties are in Pro Forma Compliance, (B) the Consolidated Leverage Ratio
for the most recently ended Measurement Period is not more than the ratio that
is 0.25x lower than the maximum ratio otherwise then allowed under Section
7.11(b) hereof, (C) the sum of the cash and Cash Equivalents of the Loan Parties
and aggregate principal amount of Revolving Loans available to be borrowed under
Section 2.01(b) hereof shall be at least $5,000,000, the Borrower may (1)
redeem, repurchase , acquire or retire common Equity Interests (or options,
warrants, or other rights to acquire the same) of the Borrower issued to
employees, consultants, agents, officers, and directors of the Borrower, in an
aggregate amount in respect of all of the foregoing not to exceed $5,000,000
during the term hereof; (2) declare and make dividend payments in respect of its
common Equity Interests in an aggregate amount with respect to all of the
foregoing not to exceed $2,500,000 during the term hereof; and (3) repurchase
common Equity Interests of the Borrower in an aggregate amount in respect of all
of the foregoing not to exceed $5,000,000 during the term hereof.


7.07    Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by the Loan Parties and their Subsidiaries on the date
hereof or any business substantially related or incidental thereto.


7.08    Transactions with Affiliates.


Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) intercompany
transactions expressly permitted by this Agreement, (b) normal and reasonable
compensation and reimbursements of expenses, and indemnifications of officers
and directors, (c) transactions solely among Subsidiaries that are not Loan
Parties, (d) employment, service, and severance agreements with officers and
directors in the ordinary course of business and (e) transactions which are
entered into in the ordinary course of such Person’s business on fair and
reasonable terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arm’s length transaction with a Person
other than an officer, director or Affiliate.


7.09    Burdensome Agreements.


Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that (a) encumbers or restricts the
ability of any such Person to (i) to act as a Loan Party (to the extent required
by the Loan Documents); (ii) make Restricted Payments to any Loan Party, (iii)
pay any Indebtedness or other obligation owed to any Loan Party, (iv) make loans
or advances to any Loan Party, or (v) create in favor of the Lender or any of
the other Secured Parties any Lien upon any properties or assets, whether now
owned or hereafter acquired of any Loan Party, except (x) encumbrances or
restrictions under or by reason of applicable law, (y) non-assignment provisions
or other restrictions on transfer of any lease, license or other contract, and
(z) in the case of clause (a)(v) only, for any document or instrument governing
Indebtedness incurred pursuant to Section 7.02(c), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, or (b) requires the grant of any Lien on
property for any obligation if a Lien on such property is given as security for
the Secured Obligations.



7.10    Use of Proceeds.


Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.


7.11    Financial Covenants.


(a)    Consolidated Minimum Basic Fixed Charge Coverage Ratio. Permit the
Consolidated Basic Fixed Charge Coverage Ratio as of the end of any fiscal
quarter of the Borrower ending on or after September 30, 2018 to be less than
1.25:1.00.


(b)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any Measurement Period ending on or after September 30, 2018 to be
greater than the ratio set forth below with respect to such period:


    
Measurement Period ending
Consolidated Leverage Ratio
September 30, 2018
3.00x
December 31, 2018
3.00x
March 31, 2019
3.00x
June 30, 2019
3.00x
September 30, 2019
2.75x
December 31, 2019
2.50x
March 31, 2020
2.50x
June 30, 2020
2.50x
September 30, 2020
2.50x
December 31, 2020
and thereafter
2.00x



(c)    Consolidated Adjusted EBITDA. Permit Consolidated Adjusted EBITDA for the
Measurement Period ending December 31, 2018 to be less than $12,500,000.




7.12
Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.



(a)    Amend any of its Organization Documents in any manner adverse to the
Administrative Agent or any Lender;


(b)    change its fiscal year;


(c)    without providing ten (10) days prior written notice to the
Administrative Agent (or such shorter period of time as may be agreed to by the
Administrative Agent in advance of any such action and in writing), change its
name, state of formation, form of organization or principal place of business;
or


(d)    make any change in accounting policies or reporting practices, except as
required or permitted by GAAP.


7.13    Sale and Leaseback Transactions.


Enter into any Sale and Leaseback Transaction.


7.14    Prepayments, Etc. of Subordinated Indebtedness.


Prepay, redeem, purchase, defease or otherwise satisfy or obligate itself to do
so prior to the scheduled maturity thereof in any manner (including by the
exercise of any right of setoff), or make any payment in violation of any
subordination, standstill or collateral sharing terms of or governing any
Subordinated Debt.


7.15    Amendment, Etc. of Indebtedness.


(a)    Amend, modify or change in any manner any term or condition of any
Subordinated Debt Document or give any consent, waiver or approval thereunder,
in each case that would violate any applicable restriction in the relevant
subordination terms for the benefit of the Lenders or that would otherwise be
adverse to the interests of the Lenders;


(b)    take any other action in connection with any Subordinated Debt Document
that would impair the value of the interest or rights of any Loan Party
thereunder or that would impair the rights or interests of the Administrative
Agent or any Lender.


7.16    [Reserved].


7.17    Sanctions.


Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, in any manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions.


7.18    Anti-Corruption Laws.


Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.    





ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default.


Any of the following shall constitute an Event of Default:


(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or


(b)    Specific Covenants. (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05,
6.08, 6.10, 6.11, 6.12, 6.16, Article VII or Article X or (ii) any of the Loan
Parties fails to perform or observe any term, covenant or agreement contained in
Section 7.11, or Section 3 of the Security Agreement or any of Section 2, 4, 7,
9, or 11 of the Pledge Agreement to which it is a party; or


(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (without duplication of any materiality
qualifiers therein) when made or deemed made; or


(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; provided, however, that no such Early
Termination Date may be based upon a Default which has been waived by Required
Lenders in accordance with Section 11.01 hereof; or


(f)    Insolvency Proceedings, Etc. (i) Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; (ii) or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or


(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within forty-five (45) days after its issue or levy; or


(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or


(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or


(j)    Default Under or Invalidity of Loan Documents. Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all Obligations arising under the Loan Documents, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or it is or becomes unlawful for a Loan Party to
perform any of its obligations under the Loan Documents; or


(k)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien (subject to Permitted Liens) on the
Collateral purported to be covered thereby in accordance with the terms thereof,
or any Loan Party shall assert the invalidity of such Liens; or


(l)    Change of Control. There occurs any Change of Control; or


(m)    Uninsured Loss. Any uninsured damage to or loss, theft or destruction of
any tangible property of the Loan Parties or any of their Subsidiaries shall
occur that is in excess of $5,000,000.


(n)    Subordination. (i) Any of the subordination, standstill, payover and
insolvency related provisions of any of the Subordinated Debt Documents (the
“Subordinated Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Debt; or (ii) the Borrower or any other
Loan Party shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent and the Secured Parties or (C) that all payments of
principal of or premium and interest on the applicable Subordinated Debt, or
realized from the liquidation of any property of any Loan Party, shall be
subject to any of the Subordination Provisions applicable thereto.


Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the approval of requisite Appropriate Lenders (in their sole discretion) as
determined in accordance with Section 11.01; and once an Event of Default occurs
under the Loan Documents, then such Event of Default will continue to exist
until it is expressly waived by the requisite Appropriate Lenders or by the
Administrative Agent with the approval of the requisite Appropriate Lenders, as
required hereunder in Section 11.01.



8.02    Remedies upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)    declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and


(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.


8.03    Application of Funds.


After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any amounts received on account of the Secured Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:


First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest, and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;


Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees, and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;


Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under the Secured Hedge Agreements and Secured Cash Management Agreements and to
the to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14, in each case ratably among the
Administrative Agent, the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and


Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.


Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Secured Obligations otherwise set forth above in this Section.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.



ARTICLE IX

ADMINISTRATIVE AGENT


9.01    Appointment and Authority.


(a)    Appointment. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


(b)    Collateral Agent. The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Hedge Bank, and a potential Cash Management
Bank) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.


9.02    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.


9.03    Exculpatory Provisions.


(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:


(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.


(b)    Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the L/C Issuer.


(c)    Neither the Administrative Agent nor any of its Related Parties have any
duty or obligation to any Lender or participant or any other Person to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.



9.04    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.


9.05    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.06    Resignation of Administrative Agent.


(a)    Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that, in no event shall any successor Administrative Agent be a
Defaulting Lender or a Disqualified Institution. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.


(b)    Effect of Resignation or Removal. With effect from the Resignation
Effective Date (i) the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and
(ii) except for any indemnity payments or other amounts then owed to the
retiring Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent
(other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring Administrative Agent as
of the Resignation Effective Date or the Removal Effective Date, as applicable),
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub‑agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them (i) while the retiring
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including, without
limitation, (A) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Secured Parties and (B) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.


(c)    L/C Issuer and Swingline Lender. Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swingline Lender. If Bank of America resigns as an
L/C Issuer, it shall retain all the rights, powers, privileges and duties of the
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c). If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swingline Loans pursuant to Section
2.04(c). Upon the appointment by the Borrower of a successor L/C Issuer or
Swingline Lender hereunder (which successor shall in all cases be a Lender other
than a Defaulting Lender), (i) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swingline Lender, as applicable, (ii) the retiring L/C Issuer and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit and related bankers’ acceptances in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.


9.07    Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


9.08    No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.


9.09    Administrative Agent May File Proofs of Claim; Credit Bidding.


In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10, and 11.04) allowed in such judicial
proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer or in any such proceeding.


The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (h) of Section 11.01 of this Agreement, and (iii) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Secured Obligations shall automatically be reassigned to the
Lenders pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle on account of the Secured Obligations that had been assigned
to the acquisition vehicle shall automatically be cancelled, without the need
for any Secured Party or any acquisition vehicle to take any further action.



9.10    Collateral and Guaranty Matters.


Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,


(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 11.01;


(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and


(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.


The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.


9.11    Secured Cash Management Agreements and Secured Hedge Agreements.


Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of a
Facility Termination Date.



ARTICLE X

CONTINUING GUARANTY


10.01    Guaranty.


Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Secured Obligations (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided, that, (a) the Guaranteed Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor and
(b) the liability of each Guarantor individually with respect to this Guaranty
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code of the United States or any comparable provisions of any
applicable state law. Without limiting the generality of the foregoing, the
Guaranteed Obligations shall include any such indebtedness, obligations, and
liabilities, or portion thereof, which may be or hereafter become unenforceable
or compromised or shall be an allowed or disallowed claim under any proceeding
or case commenced by or against any Debtor under any Debtor Relief Laws. The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon each Guarantor, and conclusive for the purpose of establishing the
amount of the Secured Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Secured Obligations
or any instrument or agreement evidencing any Secured Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Secured
Obligations which might otherwise constitute a defense to the obligations of the
Guarantors, or any of them, under this Guaranty, and each Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.
10.02    Rights of Lenders.


Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Secured Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.


10.03    Certain Waivers.


Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.


10.04    Obligations Independent.


The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.


10.05    Subrogation.


No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.


10.06    Termination; Reinstatement.


This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.


10.07    Stay of Acceleration.


If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.


10.08    Condition of Borrower.


Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).


10.09    Appointment of Borrower.


Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, L/C Issuer or a Lender to
the Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, L/C Issuer or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.


10.10    Right of Contribution.


The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.


10.11    Keepwell.


Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full. Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell,” support, or
other agreement for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.



ARTICLE XI

MISCELLANEOUS


11.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:


(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 4.02 or of any Default or any mandatory prepayment or any
mandatory reduction in Commitments is not considered an extension or increase in
Commitments of any Lender);


(b)    postpone or alter any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such;


(c)    reduce, forgive, waive, or otherwise modify any payment of principal or
interest specified herein on, any Loan or L/C Borrowing, or any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender entitled to such amount; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate;


(d)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;


(e)    change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or thereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;


(f)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;


(g)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or


(h)    other than in a transaction permitted under Sections 7.04 and 7.05
release the Borrower or permit the Borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the consent of each Lender;


provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, (A) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender, or all Lenders or each affected Lender under a Facility, may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (1) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (2) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender, or all Lenders or each affected Lender under a Facility, that by its
terms affects any Defaulting Lender disproportionately adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender; (B)
each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein, and (C) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.


Notwithstanding anything to the contrary herein, (a) this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated, such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement, and (b) the
Administrative Agent may amend or modify this Agreement and any other Loan
Document to (i) to cure any ambiguity, omission, mistake, defect or
inconsistency therein or (ii) grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional property for the benefit of the
Secured Parties or join additional Persons as Loan Parties.


If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 11.13; provided,
that, such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).


11.02    Notices; Effectiveness; Electronic Communications.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:


(i)    if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swingline Lender, to the address, fax number, e-mail address
or telephone number specified for such Person on Schedule 1.01(a); and


(ii)    if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that, the foregoing shall not
apply to notices to any Lender, the Swingline Lender or the L/C Issuer pursuant
to Article II if such Lender, Swingline Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swingline Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided, that, for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.


(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swingline Lender may change its address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.


(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of Loan
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


11.03    No Waiver; Cumulative Remedies; Enforcement.


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.


11.04    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel (other than
internal counsel) for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, the Lenders or the L/C Issuer (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent or the L/C Issuer, but
excluding counsel for any Lender other than, in the event of a conflict of
interest, one additional counsel to each group of affected Lenders, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.


(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Liability related in any way to a
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided, that, such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.


(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.


(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.


(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.


11.05    Payments Set Aside.


To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.


11.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided, that
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000,000, in the case of any assignment
in respect of the Term Facility, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
apply to the Swingline Lender’s rights and obligations in respect of Swingline
Loans.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Facilities;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Term Commitment or any Revolving Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and


(C)    the consent of the L/C Issuer and the Swingline Lender shall be required
for any assignment in respect of the Revolving Facility.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person) or (D) any holder of Subordinated Debt.


(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided, that, (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participations.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 (subject to the requirements and limitations therein, including the
requirements under Section 3.01(e) (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided,
that, such Participant (A) agrees to be subject to the provisions of Sections
3.06 and 11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided, that, such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided, that, no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided, that, no such pledge or assignment shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.


(f)    Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice
to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty
(30) days’ notice to the Borrower, resign as Swingline Lender. In the event of
any such resignation as L/C Issuer or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swingline
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swingline Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swingline Lender, it shall retain all
the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swingline
Lender, (A) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swingline
Lender, as the case may be, and (B) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.


(g)    Notwithstanding anything to the contrary contained in this Section 11.06
(other than Subsection 11.03(d)), no sale, assignment or transfer or transfer
may occur, unless the purchaser, assignee, or transferee, as the case may be,
certifies (in accordance with the applicable certification methods set forth in
Subsection 3.01(e)) to the Borrower, any other applicable Loan Party and the
Administrative Agent that all payments made by or on account of any obligation
of a Loan Party under any this Agreement or any Other Document may be made to
such purchaser, assignee, or transferee, as the case may be, without deduction
or withholding of Taxes.



11.07    Treatment of Certain Information; Confidentiality.


(a)    Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, its auditors and its Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to (A) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (B) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent, the L/C Issuer and/or the Swingline Lender to deliver Borrower Materials
or notices to the Lenders or (C) the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, or
(viii) with the consent of the Borrower or to the extent such Information
(1) becomes publicly available other than as a result of a breach of this
Section or (2) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower. For purposes of this Section, “Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower
or any Subsidiary; provided, that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents and the Commitments.


(b)    Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.


(c)    Press Releases. The Loan Parties and their Affiliates agree that they
will not in the future issue any press releases or other public disclosure using
the name of the Administrative Agent or any Lender or their respective
Affiliates or referring to this Agreement or any of the Loan Documents without
the prior written consent of the Administrative Agent, unless (and only to the
extent that) the Loan Parties or such Affiliate is required to do so under law
and then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure (excluding
disclosures required under U.S. federal securities laws).


(d)    Customary Advertising Material. The Loan Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Loan Parties.


11.08    Right of Setoff.


If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, the L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.


11.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


11.10    Counterparts; Integration; Effectiveness.


This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.


11.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


11.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.


11.13    Replacement of Lenders.


If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:


(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);


(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)    such assignment does not conflict with applicable Laws; and


(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


11.14    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15    Waiver of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


11.16    Subordination.


Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under the Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Secured Parties so request, after the occurrence and during
the continuance of any Event of Default, any such obligation or indebtedness of
any such other Loan Party to the Subordinating Loan Party shall be enforced and
performance received by the Subordinating Loan Party as trustee for the Secured
Parties and the proceeds thereof shall be paid over to the Secured Parties on
account of the Secured Obligations, but without reducing or affecting in any
manner the liability of the Subordinating Loan Party under this Agreement.
Without limitation of the foregoing, so long as no Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to
Intercompany Debt; provided, that, in the event that any Loan Party receives any
payment of any Intercompany Debt at a time when such payment is prohibited by
this Section, such payment shall be held by such Loan Party, in trust for the
benefit of, and shall be paid forthwith over and delivered, upon written
request, to the Administrative Agent.


11.17    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Arranger and the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and, as applicable, its Affiliates and the Lenders and their Affiliates
(collectively, solely for purposes of this Section, the “Lenders”), on the other
hand, (ii) each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) the
Administrative Agent and its Affiliates and each Lender each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary, for Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (ii) neither the Administrative
Agent, any of its Affiliates nor any Lender has any obligation to the Borrower,
any other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent and its
Affiliates and the Lenders may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any of
its Affiliates nor any Lender has any obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and
each other Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, any of its Affiliates or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transactions contemplated hereby.


11.18    Electronic Execution.


The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, that, notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.
11.19    USA PATRIOT Act Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. The Borrower and the Loan Parties agree to, promptly
following a request by the Administrative Agent or any Lender, provide all such
other documentation and information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.


11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


    Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
    
(i)     a reduction in full or in part or cancellation of any such liability;


(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.







--------------------------------------------------------------------------------





11.21    Time of the Essence.


Time is of the essence of the Loan Documents.



11.22    Amendment and Restatement.


(a)    This Agreement is an amendment and restatement of the Existing Credit
Agreement, it being acknowledged and agreed that as of the Effective Date all
obligations outstanding under or in connection with the Existing Credit
Agreement and any of the other Loan Documents (such obligations, collectively,
the “Existing Obligations”) constitute obligations under this Agreement. This
Agreement is in no way intended to constitute a novation of the Existing Credit
Agreement or the Existing Obligations. With respect to (i) any date or time
period occurring and ending prior to the Effective Date, the Existing Credit
Agreement and the other Loan Documents shall govern the respective rights and
obligations of any party or parties hereto also party thereto and shall for such
purposes remain in full force and effect; and (ii) any date or time period
occurring or ending on or after the Effective Date, the rights and obligations
of the parties hereto shall be governed by this Agreement (including, without
limitation, the exhibits and schedules hereto) and the other Loan Documents.
From and after the Effective Date, any reference to the Existing Credit
Agreement in any of the other Loan Documents executed or issued by and/or
delivered to any one or more parties hereto pursuant to or in connection
therewith shall be deemed to be a reference to this Agreement, and the
provisions of this Agreement shall prevail in the event of any conflict or
inconsistency between such provisions and those of the Existing Credit
Agreement.
(b)    The Loan Parties each acknowledge and agree that each such Person does
not have any claims, counterclaims, offsets, or defenses against Bank of America
directly or indirectly relating to the each such Person’s relationship with,
and/or the Existing Obligations pursuant to the Existing Credit Agreement, and
to the extent that any such Person has or ever had any such claims,
counterclaims, offsets, or defenses against Bank of America, each such Person
affirmatively WAIVES the same. Each Loan Party, and for its representatives,
successors and assigns, hereby RELEASES, and forever discharges Bank of America
and its officers, directors, agents, servants, attorneys, and employees, and
their respective representatives, successors and assigns, of, to, and from all
known debts, demands, actions, suits, accounts, covenants, contracts,
agreements, damages, and any and all claims, demands, or liabilities whatsoever,
of every name and nature, both at law and in equity through the date hereof.
(c)    Each Loan Party further ratifies and confirms that any and all Collateral
previously granted to Bank of America continues to secure the Obligations, as
amended and restated by this Agreement, and any future Obligations.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]


















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




BORROWER:                    KVH INDUSTRIES, INC.


By:    /s/ DONALD W. REILLY        
Name:        Donald W. Reilly        
Title:     Chief Financial Officer        




[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------








BANK OF AMERICA, N.A.,
as Administrative Agent


By:    /s/ BRENDA SCHRINER    
Name:        Brenda Schriner        
Title:     Vice President        




[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swingline Lender


By:    /s/ NICHOLAS STORTI        
Name:        Nicholas Storti            
Title:        Vice President            






[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






LENDERS:                     THE WASHINGTON TRUST COMPANY, as a Lender




By:    /s/ SCOTT A. MCCAUGHEY        
Name:    Scott A. McCaughey            
Title:    Vice President                
2362726.12


[Signature Page to Amended and Restated Credit Agreement]

